     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 1 of 263



 1   Yosef Peretz (SBN 209288)
     yperetz@peretzlaw.com
 2   David Garibaldi (SBN 313641)
     dgaribaldi@peretzlaw.com
 3
     PERETZ & ASSOCIATES
 4   22 Battery Street, Suite 200
     San Francisco, CA 94111
 5   Tel: 415.732.3777
     Fax: 415.732.3791
 6
 7   Attorneys for Defendant KARL-HEINZ PIEPER

 8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10   640 OCTAVIA, LLC,                               Case No. 3:18-cv-01047

11                             Plaintiff,            DEFENDANT’S TRIAL BRIEF
12
     v.                                              Date:        March 25, 2019
13                                                   Time:        7:30 a.m.
     KARL-HEINZ PIEPER and DOES 1-45,                Courtroom:   12
14   inclusive,                                      Judge:       Hon. William Alsup
15                             Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      DEFENDANT’S TRIAL BRIEF
                                                 i
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 2 of 263



 1                                                 TABLE OF CONTENTS

 2
 3   I.     INTRODUCTION ..................................................................................................... - 1 -
     II.    FACTUAL BACKGROUND .................................................................................... - 3 -
 4
            A.        PIEPER ENJOYED A PEACEFUL TENANCY AT THE BUILDING BEFORE PLAINTIFF
 5
                      BECAME HIS OWNER AND WHILE KOUNTZE WAS A TENANT FOR MANY YEARS - 3
 6                    -
            B.        PIEPER AND MONTOYA DO NOT MAKE ANY UNLAWFUL USE OF THE PREMISES - 6
 7
                      -
 8          C.        PLAINTIFF’S AND KOUNTZE’S UNLAWFUL ATTEMPTS TO HARASS AND EVICT
 9                    PIEPER .............................................................................................................. - 7 -
            D.        PLAINTIFF SEEKS TO EVICT PIEPER AND MONTOYA UNDER THE ELLIS ACT, IN
10                    SPITE OF THE RESULTS OF THIS ACTION .......................................................... - 11 -
11          E.        PLAINTIFF IS A CITIZEN OF CALIFORNIA BUT IMPROPERLY BROUGHT THIS ACTION
                      IN FEDERAL COURT, ASSERTING DIVERSITY JURISDICTION ............................ - 11 -
12
     III.   LEGAL ARGUMENT ............................................................................................. - 14 -
13
            A.        PLAINTIFF HAS A WEAK LIKELIHOOD OF SUCCESS ON THE MERITS ................ - 14 -
14                    1.     Plaintiff will be Unable to Prove Pieper is Liable for Private Nuisance .. -
15                           14 -
                      2.     Plaintiff Cannot Succeed on its Breach of Contract or Unlawful Detainer
16                           Claims Against Pieper........................................................................ - 16 -
17                    3.     The Plain Purpose of Plaintiff’s Lawsuit is to Harass Pieper and Force
                             him to Vacate the Premises ................................................................ - 17 -
18                    4.     Plaintiff’s True Motive was to Rip a Massive Financial Gain Out of the
19                           Building at the Expense of Pieper ...................................................... - 19 -
                      5.     Plaintiff Cannot Show that It Suffered Damages ............................... - 20 -
20          B.        PLAINTIFF CANNOT MEET ITS BURDEN TO SHOW THAT DIVERSITY OF
21                    CITIZENSHIP EXISTS IN THIS ACTION .............................................................. - 21 -

22   IV.    CONCLUSION ........................................................................................................ - 23 -

23
24
25
26
27
28

                                                       DEFENDANT’S TRIAL BRIEF
                                                                       ii
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 3 of 263



 1                                                   TABLE OF AUTHORITIES

 2   Cases
 3   First Nat. Mortg. Co. v. Federal Realty Inv. Trust, 633 F.Supp.2d 985, 994 (N.D. Cal. 2009) ... -
 4     21 -, - 24 -

 5   Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) ................................................................. - 22 -
     Kanter v. Warner-Lambert Co. (9th Cir. 2001) 265 F.3d 853 ............................................... - 22 -
 6
     Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994) ......................... - 22 -
 7
     Koll-Irvine Ctr. Prop. Owners Ass’n v. County of Orange, 24 Cal.App.4th 1036, 1041-42
 8
       (1994).................................................................................................................................. - 16 -
 9   Millikan v. American Spectrum Real Estate Services California, Inc., 117 Cal.App.4th 1094,
10     1102 (2004)......................................................................................................................... - 21 -
11   San Diego Gas & Electric Co. v. Superior Court, 13 Cal.4th 893, 937 (1996) .................... - 14 -
12   Vanderpol v. Starr, 194 Cal.App.4th 385 (2011) .................................................................. - 16 -

13   Vestar Development II, LLC v. General Dynamics Corp, 249 F.3d 958, 961 (9th Cir. 2001) - 20
       -, - 21 -, - 23 -, - 24 -
14
15
16   Statutes
     28 U.S.C.A. § 1332(a)(1) ....................................................................................................... - 21 -
17
     28 U.S.C.A. § 1332(c)(1) ....................................................................................................... - 22 -
18
     Cal. Civil Code § 3301................................................................................................ - 20 -, - 23 -
19
     Cal. Gov’t Code § 7060, et seq. ............................................................................................... - 2 -
20   Civ. Code §§ 3479—3481 ..................................................................................................... - 14 -
21
22
23
24
25
26
27
28

                                                            DEFENDANT’S TRIAL BRIEF
                                                                           iii
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 4 of 263



 1   I.      INTRODUCTION

 2           This is a run-of-the-mill eviction case concerning a long-term tenant, Defendant KARL-
     HEINZ PIEPER (“Pieper”), who occupies a highly-coveted, rent-regulated apartment in the
 3
     soaring rental market in San Francisco. The basis for the action is not the non-payment of rent,
 4
     or even that Pieper is engaged in unlawful or illegal activity in his rental unit; rather, Plaintiff 640
 5
     OCTAVIA, LLC (“Plaintiff”) is unhappy with the guests that are coming and going out of the
 6
     rental unit. The real motive behind this action is clear — Plaintiff trumped up the excuse of
 7   “uncanny guests” to support the eviction of a long-term tenant whose rent is grossly under fair
 8   market value. Plaintiff is also razor-focused on evicting Pieper because Pieper is the only tenant
 9   residing in the building, and in the ever-soaring real estate market in San Francisco, the sale of a
10   vacant multi-unit building would generate Plaintiff hundreds of thousands of dollars in additional

11   profit for that reason alone.
             As a threshold issue, to maintain this action in federal court and establish this Court’s
12
     diversity jurisdiction, Defendant’s real landlord and the owner and managing agent of Plaintiff,
13
     Edward Kountze (“Kountze”), incorporated Plaintiff as a limited liability company in Wyoming
14
     and not California and alleged in bad faith that this eviction action has over $75,000 in
15   controversy. However, this Court lacks all subject-matter jurisdiction over this action because
16   there is no diversity of citizenship between the parties. Diversity is lacking in this matter because
17   both Plaintiff and Pieper are considered citizens of California. Pieper is a citizen of California
18   because he is domiciled in California, as he has resided at the apartment in question since 1993

19   and has no intent to leave San Francisco or California. Plaintiff is a citizen of California because,
     as an LLC, it is a citizen of every state that its members are citizens of. Plaintiff has two members:
20
     Kountze and a Delaware corporation named Odlaw, Inc. (“Odlaw”). The evidence will establish
21
     that Kountze is domiciled in California and is therefore a citizen of California. The evidence will
22
     further establish that Odlaw’s principal place of business is San Francisco, California, thereby
23
     rendering it a citizen of California as well. Accordingly, in either case, Plaintiff is also rendered
24   a citizen of California due to the citizenship of Kountze or Odlaw.
25           As for the merits of this action, Plaintiff has a substantially weak likelihood of success
26   because there are no facts or evidence supporting Plaintiff’s baseless accusations against Pieper.
27   Pieper has not hosted any guests who have threatened any individuals, vandalized the apartment,

28   or loitered at or around the apartment building. While Plaintiff’s own proffered evidence shows


                                            DEFENDANT’S TRIAL BRIEF
                                                      -1-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 5 of 263



 1   that Pieper had numerous amounts of guests over to the apartment, the evidence utterly fails to

 2   show that the guests committed any of the alleged acts or any other unlawful or disturbing acts at
     all. Further, Plaintiff will fail to address how any tenants of the subject building could have been
 3
     threatened or bothered by Pieper’s guests given that Pieper and his roommate were the only
 4
     individuals who resided in the entire building. Plaintiff cannot succeed on the merits of this action
 5
     due to this lack of evidence. Pieper has been able to have guests in his apartment for the past 25
 6
     years, yet Plaintiff cannot produce evidence of a single specific instance where any individual
 7   has been threatened by one of Pieper’s guests.
 8          Further, Plaintiff will not be able to prove that it has suffered any actionable damages in
 9   this case. Plaintiff alleges that he has been unable to rent vacant apartments within the subject
10   building since Pieper’s unlawful conduct began. However, these apartments have been vacant

11   since over 16 months (Apartment 1) and 1 year (Apartment 4), respectively, prior to the filing of
     this lawsuit. The evidence will also show that Plaintiff has deliberately refused to fill these
12
     apartments with tenants of its own accord, rather than due to the behavior of Pieper’s guests, and
13
     has even rejected Pieper’s offers to help secure new tenants.
14
            Furthermore, the evidence will also show that Plaintiff is in the process of evicting Pieper
15   through use of the Ellis Act, Cal. Gov’t Code § 7060, et seq. (the “Ellis Act”), which forces
16   Plaintiff to remove all of the units in the building from the rental market, and ensures that he
17   receives no future rental income from them. Thus, Plaintiff utterly failed to mitigate its own
18   damages in this matter and will not be entitled to any damages due to Pieper’s conduct since

19   Plaintiff would not have been renting out the units in the building before, during, or even after
     Pieper’s tenancy there.
20
            Finally, the evidence will show that Plaintiff’s entire suit is motivated by ulterior motives:
21
     Plaintiff’s financial gain from evicting Pieper, a long-term, elderly, disabled, and gay tenant
22
     paying significantly below market rate. Because Plaintiff’s entire eviction action is motivated by
23
     ulterior motives, Plaintiff’s conduct runs afoul of the San Francisco Rent Stabilization and
24   Arbitration Ordinance, San Francisco Administrative Code, Chapter 39 (the “Rent Ordinance”),
25   which applies to the apartment in question and provides that Plaintiff is estopped from seeking
26   possession of the apartment unless it is “in good faith, without ulterior reasons and with honest
27   intent.” The evidence will show that Plaintiff’s entire motivation for seeking Pieper’s eviction is

28

                                           DEFENDANT’S TRIAL BRIEF
                                                     -2-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 6 of 263



 1   improper financial gain, as well as his utter disregard and contempt for Pieper’s protected status

 2   as a gay, immigrant, and disabled tenant.
     II.    FACTUAL BACKGROUND
 3
            A.      Pieper Enjoyed a Peaceful Tenancy at the Building Before Plaintiff Became
 4                  His Owner and While Kountze was a Tenant for Many Years
 5          Pieper is a 59 year old single gay man, who works full time as an IT consultant for small-
 6   to mid-size law firms for the last 12 years. He is also an avid traveler and a published fine art
 7   photographer for his entire adult life. Pieper is the tenant at Apartment #3 (the “Premises”) in the

 8   building at 640 Octavia Street, San Francisco, CA 94102 (the “Building”) for almost 25 years.
     On or about September 9, 1993, Pieper signed a residential lease agreement (the “Lease”) with
 9
     Bob and Colbert Dare (the “Dares”), who were the then owners of the Building.
10
            The Building is a 2-story residential building that includes 4 residential units, two on each
11
     floor, a parking garage located on the ground floor, and a cottage in the back that is set up as
12   another residential unit; the Building was first built on or about 1923. The Premises is a one-
13   bedroom/one-bathroom apartment that is being used a two-bedroom apartment for many years.
14   The Premises are therefore subject to the Rent Ordinance, because the Building is a residential
15   building that was first occupied before 1979, and thus the Premises comes within the definition

16   of a “rental unit” under Rent Ordinance § 37.2(r). [A true and correct copy of the Rent Ordinance
     is attached to the Request for Judicial Notice in support of this Pre-Trial Brief at Exhibit A.]
17
            Upon Pieper’s move-in, it was clear that the Premises had never been remodeled for many
18
     years. Pieper, nonetheless, has been taking a good care of his home, and he has spent a great deal
19
     of time and money in fixing it up over the years that he lived there. Pieper had the walls painted
20
     upon move-in, and had the kitchen and bathroom floors repaired in 2015 with the owners’
21   permission. Pieper vacuums the common area hallways at least twice per month, cleans the
22   garage once per year on average, and has fixed the Building’s front doorstop and doorknob
23   continuously for years.
24          Pieper enjoyed a peaceful and mutually respectful relationship with the Dares during the

25   22 years they owned the Building. The Dares never questioned or challenged Pieper about his
     habits, his guests, or the frequency he had visitors. Pieper has had a roommate living with him
26
     on the Premises through his tenancy, and he was never challenged by the Dares over this issue as
27
     well. The Dares routinely provided Pieper with written authorization and approval for each of
28

                                           DEFENDANT’S TRIAL BRIEF
                                                    -3-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 7 of 263



 1   Pieper’s proposed roommates, and they have never disapproved any of the roommates he

 2   proposed.
               On or around May 1, 2003, Edward Kountze (“Kountze”) and his partner, Jean Boldan
 3
     (“Boldan”), moved into Apartment 2 in the Building. Kountze and Boldan moved into the
 4
     Building as tenants, and remain as such for over 13 years, until Kountze purchased the Building
 5
     in late December 2016. Kountze and Boldan would occupy Apartment 2 for approximately 6
 6
     months at a time, and, since 2016, would let other guests stay there during the months they were
 7   gone.
 8             Throughout their tenancy, Kountze and Boldan were friendly to Pieper. Pieper hosted
 9   Kountze and Boldan for social gatherings on several occasions over the years, and Kountze and
10   Boldan invited Pieper out for a social dinner in a Peruvian restaurant in the fall of 2015 after

11   Pieper returned from a long trip to Peru as they seemed to be interested in Pieper’s photography
     and experience. Kountze and Boldan also seemed to trust Pieper because they gave him a key to
12
     their apartment in April 2014 when the Building was up for sale, asking Pieper to be present when
13
     their apartment is shown to potential buyers, which he did.
14
               Kountze and Boldan were fully aware of the many guests that came to the Premises to
15   either visit Pieper or his roommates over the years; they have also personally met Montoya during
16   one of their visits to the Premises. At no occasion during their 13-year tenancy at the Building
17   did Kountze and Boldan raise any concerns or complained to Pieper about his guests or the guests
18   that visited his roommates. Similarly, Kountze and Boldan never complained or challenged

19   Pieper over the frequency, the number, or the character of any of the guests that came to visit the
     Premises when they were tenants. To the contrary, Kountze and Boldan seemed to have genuine
20
     interest in maintaining a good relationship with Pieper, and they did not seem to mind any of his
21
     guests.
22
               On or around April 22, 2014, the Dares sold the Building to another owner, and thereafter
23
     Gaetani Building Maintenance (“Gaetani”) took over the property management of the Building.
24   In the fall of 2014, Jose Montoya moved into the Premises as Pieper’s new roommate
25   (“Montoya”) to replace another roommate that moved out. Montoya is a 29 year old gay man
26   that sought and granted asylum in the U.S. after he has been persecuted for his sexual orientation
27   in Mexico where he was born. Montoya works as a full-time hair stylist for the last 3 years,

28   earning his livelihood from this work only. Prior to Montoya’s move, Pieper sought and received


                                            DEFENDANT’S TRIAL BRIEF
                                                     -4-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 8 of 263



 1   consent from Gaetani to have him as his roommate, and was even served with a formal notice

 2   acknowledging the residency of Montoya at the Premises.
            In or around December 2016, after 13 years of living in Apartment 2, Kountze purchased
 3
     the Building. At the time of purchase, Kountze still lived sporadically in Apartment 2 while
 4
     Pieper and Montoya resided in Apartment 3. Earlier that year, when the Building was up for sale
 5
     again, on March 3, 2016, Kountze and Boldan met with Pieper and the tenants then residing in
 6
     Apartment 1 at the Building, Matthew Ball (“Ball”) and Hannah Felts (“Felts”). During that
 7   meeting, Kountze suggested that the 5 participants create a 501K nonprofit and purchase the
 8   Building together through that entity. No decision was made over that issue even though Pieper
 9   was excited about the idea; Kountze only returned with vague information and soon stopped
10   following up on the subject altogether.

11          At the time Kountze purchased the Building, Apartment 1 was already vacant; it has been
     vacant since approximately May 2016, when the last tenants living there, Ball and Felts, moved
12
     out, having purchased a condominium in San Francisco located just around the corner from the
13
     Building. Felts and Ball did not move from the Building because of any issues they had with
14
     Pieper, Montoya or their guests; they simply were able to afford to purchase a home to move into.
15   Similarly, Pieper and Montoya never learned from Plaintiff, Kountze or anyone else that Felts
16   and Ball decided to move out, in part or in full, as a result of any conduct or nuisance created by
17   them or their guests.
18          Apartment 4 was occupied by Itamar Herzberg (“Herzberg”) at the time Kountze bought

19   the Building, but Herzberg moved out in or around April 2017, and he moved into the home that
     he purchased earlier in San Francisco. Before he moved out, Hertzberg was hardly occupying his
20
     unit at the Building, and he had never complained to Pieper or Montoya that he took any issues
21
     with their conduct or guests. Pieper and Montoya never learned from Plaintiff, Kountze or anyone
22
     else that Hertzberg decided to move out, in part or in full, as a result of any conduct or nuisance
23
     created by them or their guests.
24          Since he bought the Building, Kountze has not sought out new tenants for Apartments 1
25   or 4 and both apartments have remained vacant to date. After purchasing the Building, Kountze
26   and Boldan continued to occupy Apartment 2 sporadically, for about 2 to 3 weeks every other
27   month, until January 2018, at which point they no longer appeared to be occupying Apartment 2

28

                                          DEFENDANT’S TRIAL BRIEF
                                                    -5-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 9 of 263



 1   for the time being, to the present. Kountze, nevertheless, came to visit the Building in the middle

 2   of the night on a couple of occasions in February and April, at around 2-3am each time.
             The current monthly rent Pieper pays for the Premises is $976.92.              Upon gaining
 3
     ownership of the Building, Kountze functioned as its landlord and collected rent from the master
 4
     tenants: Pieper and Herzberg. Pieper had to initiate contact with Kountze to determine how the
 5
     rent should be paid, and passed this information on to Herzberg. Pieper paid the monthly rent
 6
     largely by leaving checks for Kountze under the doormat of Apartment 3, and Kountze accepted
 7   such method of payment throughout Pieper’s tenancy until sometime in 2019.
 8           B.      Pieper and Montoya Do Not Make Any Unlawful Use of the Premises
 9           Pieper and Montoya routinely have had guests over to their apartment, both before and
10   after Kountze purchased the Building. Contrary to Plaintiff’s assertions, Pieper’s and Montoya’s

11   guests are not “strangers” but mostly regular visitors, and are clean, quiet, and considerate. Until
     this action was filed, Pieper hosted about four to five friends at a time for occasional dinner parties
12
     or social gatherings, on average once or twice a week, while Montoya has friends and
13
     acquaintances over more frequently, approximately twenty people per week. None of these guests
14
     make excessive noise, loiter in front of the Building, vandalize any portions of the Building, or
15   otherwise engage in any unlawful acts. At no time prior to December 2017 did Kountze complain
16   or raise concerns with either Pieper or Montoya that they were hosting too many guests, that
17   their guests were “unruly,” that they made excessive noise or loitered in front of the Building,
18   that the guests vandalized the Building, or otherwise engaged in any unlawful conduct or conduct

19   that would cause Pieper to breach the Lease. At any event, after Pieper and Montoya became
     aware that Plaintiff had an issue with the number of guests they hosted, they reduced the number
20
     of guests dramatically, and later began keeping a written record of each guest they hosted.
21
             Pieper himself is a self-described “neat freak” who keeps his home spotless and routinely
22
     cleans the common area hallway in the Building. Pieper even had Montoya agree and promise,
23
     in writing in their roommate agreement, to keep the Premises clean and drug-free as a condition
24   of Montoya becoming a roommate. [A true and correct copy of this roommate agreement is
25   attached to this Pre-Trial Brief as Exhibit 1.] Pieper is not using illegal substances, is not a drug
26   user, does not sell or deal drugs (not from the Premises and not from anywhere else), and does
27   not engage in prostitution or any other illegal activity (not from the Premises and not from

28   anywhere else). Like Pieper, Montoya is a clean and drug-free individual. Montoya is not using


                                            DEFENDANT’S TRIAL BRIEF
                                                      -6-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 10 of 263



 1   illegal substances, is not a drug user, does not sell or deal drugs (not from the Premises and not

 2   from anywhere else), and does not engage in prostitution or any other illegal activity (not from
     the Premises and not from anywhere else).
 3
            At no time have Pieper or Montoya ever made unauthorized copies of keys and distributed
 4
     them to any of their guests. The only individual other than Pieper and Montoya with keys to the
 5
     Premises is Pieper’s friend Paolo Broggi (“Broggi”), who has power of attorney for Pieper and
 6
     access to his bank accounts and was previously his roommate at the Premises for 11 years; Pieper
 7   disclosed this to Kountze on November 29, 2017. Kountze was already familiar with Broggi
 8   given that he resided in the Building when Broggi did.
 9          When they resided at the Building, Ball and Felts were never bothered or threatened by
10   any of Pieper’s or Montoya’s guests and never observed these guests loiter around the building,

11   attempt to break locks, cause a mess, or engage in any activity that appeared to be unlawful or
     improper within a residential neighborhood. Now living around the corner from the Building and
12
     walking near it very frequently, Ball and Felts have still never noticed any individuals loiter
13
     outside of the Building, nor have they heard anyone in the neighborhood refer to the Building as
14
     a “drug house.” Similarly, Herzberg never had issues with Pieper when he lived at the Building,
15   he never observed and never had any issues with Pieper or Montoya because of any of the guests
16   they had.
17          C.      Plaintiff’s and Kountze’s Unlawful Attempts to Harass and Evict Pieper
18          In November 2017, Kountze wrote a harassing letter to Pieper, alleging that in August

19   2017, Montoya had improperly made copies of keys to the Building and had given a copy to a
     friend of his, “Miguel”, in violation of the Lease. Kountze demanded that Pieper and Montoya
20
     identify “Miguel,” state his business at the Building and his possession of keys, and state how
21
     many other copies of keys had been made and given to any other persons and to state the dates
22
     these individuals entered and exited the building. In reality, Miguel (last name unknown) did not
23
     possess a key to the Building — he had simply been visiting Montoya and needed to retrieve
24   something from his car, so he borrowed Montoya’s key to let himself back into the Building
25   without disturbing anyone. It happened that Kountze ran into Miguel and became irrationally
26   furious, threatening to call 911 immediately upon encountering him; from his apartment, Montoya
27   heard Kountze screaming, so Montoya explained that Miguel was his guest, at which point

28

                                          DEFENDANT’S TRIAL BRIEF
                                                   -7-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 11 of 263



 1   Kountze let Miguel go. Kountze later drafted the November 2017 letter in a brazen attempt to

 2   intimidate Pieper and Montoya over an incident that happened 3 months earlier.
             On or around November 14, 2017, Plaintiff mailed Pieper a letter entitled “Notice of
 3
     Violation of Lease Agreement,” alleging that Pieper was improperly hosting numerous disruptive
 4
     late-night visitors, distributing unauthorized copies of keys of the Building, and improperly
 5
     sharing his unit with Montoya. [A true and correct copy of this letter is attached hereto as Exhibit
 6
     2.] The letter falsely noted that “dual occupancy of the unit may be grounds for your eviction,”
 7   despite the fact that Montoya was fully authorized as a roommate by Plaintiff’s predecessor-in-
 8   interest. [Id.]
 9           Pieper attempted to de-escalate the situation in good faith by writing an email response to
10   Plaintiff on November 29, 2017, in which he explained and apologized for Miguel’s behavior and

11   indicated that he and Montoya would have less frequent visitors and would make sure all guests
     would be clean, quiet, and courteous. [A true and correct copy of this email is response is attached
12
     hereto as Exhibit 3.] Pieper also promised that the only individual with a copy of key to the
13
     Building (other than Pieper and Montoya) was Pieper’s friend and former roommate Broggi, who
14
     has power of attorney for Pieper and whom Kountze was already acquainted with. [Id.] Plaintiff
15   did not respond to this email.
16           Despite this good faith attempt to resolve the conflict, on December 1, 2017, Pieper
17   received a “Ten-Day Notice to Cure or Quit” for breach of covenant (“Ten Day Notice”). [A true
18   and correct copy of this December 1, 2017 Notice is attached hereto as Exhibit 4.] The Ten Day

19   Notice purported to terminate Pieper’s tenancy by virtue of Pieper’s breach of ¶¶ 9 and 13 of the
     Lease that state that no more than one person will occupy the Premises and that Pieper cannot
20
     sublet the Premises, respectively. [Id.] The Ten Day Notice completely ignored the fact that
21
     Montoya was a fully authorized roommate by Plaintiff’s predecessor-in-interest, and that Pieper
22
     is entitled to a roommate under the Section 37.9(C)(i) of the Rent Ordinance. [Id.] The Ten Day
23
     Notice made no mention of Plaintiff’s baseless accusations that Pieper had an improper amount
24   of visitors or guests to the Premises or that Pieper had improperly distributed copies of keys to
25   the Building to others. [Id.] Finally, the Ten Day Notice also failed to include the Notice to
26   Tenant required by Section 37.9(C) of the San Francisco Rent Ordinance. [Id.]
27           On December 6, 2017, counsel for Pieper wrote to Plaintiff, alleging that the Ten Day

28   Notice was procedurally and substantively defective and asked Plaintiff to cease and desist from


                                           DEFENDANT’S TRIAL BRIEF
                                                    -8-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 12 of 263



 1   further harassment of Plaintiff. [A true and correct copy of this response is attached hereto as

 2   Exhibit 5.] Plaintiff did not respond to this letter, and instead, on December 15, 2017, Plaintiff
     issued Pieper a new “Three-Day Notice to Quit or Cure” for “maintaining a nuisance” and “illegal
 3
     activity,” (the “First Three Day Notice”). [A true and correct copy of this December 15, 2017
 4
     First Three Day Notice is attached hereto as Exhibit 6.] The First Three Day Notice falsely
 5
     alleged that Pieper created a nuisance by “creating noise, waste, disturbing the enjoyment of
 6
     others, [an]d performing unlawful acts” by hosting a significant number of visitors at Apartment
 7   3 “nearly every 10-15 minutes between the hours of 11pm and 3am,” and by creating copies of
 8   keys and giving them to “strangers” who then used said keys “to access the common areas of the
 9   building in order to go to your unit,” completely ignoring that Pieper had already identified every
10   individual who possessed a key to the Premises in his November 29, 2017 email. [Id.] The First

11   Three Day Notice also failed to include the Notice to Tenant required by Section 37.9(C) of the
     San Francisco Rent Ordinance. [Id.] Pieper’s counsel again wrote to Plaintiff on December 19,
12
     2017, stating that the First Three Day Notice was also procedurally and substantively defective
13
     and asked Plaintiff to cease and desist from further harassment of Plaintiff. [A true and correct
14
     copy of this correspondence is attached hereto as Exhibit 7.] Plaintiff again did not respond to
15   this letter.
16            On January 29, 2018, Pieper received another Three Day Notice to Quit based on the same
17   allegations that “random people” and “random strangers” were visiting the Premises to get to
18   Pieper’s unit and that these visitors were causing numerous disturbances, including creating noise,

19   forcibly accessing the building, ringing every doorbell, picking locks, and gathering outside the
     building in a threatening manner, from September 2017 to January 2018 (the “Second Three Day
20
     Notice”). [A true and correct copy of this January 29, 2018 Second Three Day Notice is attached
21
     hereto as Exhibit 8.] The Second Three Day Notice was equally baseless. [Id.] The Second
22
     Three Day Notice again failed to include the Notice to Tenant required by Rent Ordinance §
23
     37.9(C). [Id.] Pieper did not respond to the Second Three Day Notice, believing it to again be
24   procedurally and substantively defective, which it was. [Id.]
25            However, upon receiving the Second Three Day Notice, Pieper and Montoya began to
26   keep a written log of all visitors they had at their apartment, and had each visitor sign off on their
27   entrances and exits. [A true and correct copy of Pieper and Montoya’s Log of Visitors, updated

28   to date, is attached hereto as Exhibit 9.]


                                            DEFENDANT’S TRIAL BRIEF
                                                     -9-
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 13 of 263



 1          On February 16, 2018, Plaintiff then filed the present action. On February 23, 2018,

 2   Pieper received yet another Three Day Notice to Quit, which was posted on his front door (the
     “Third Three Day Notice”). [This February 23, 2018 Third Three Day Notice is attached hereto
 3
     as Exhibit 10.] The Third Three Day Notice was identical to the Second Three Day Notice, except
 4
     that Plaintiff further alleged that in February 2018, a guest of Pieper’s had “kicked [the front door]
 5
     in from the inside,” breaking the locks, that “strangers are now accessing the building by using
 6
     the code to the garage door,” and that Pieper had refused to give Plaintiff the keypad code to the
 7   garage. [Id.] In reality, none of Pieper’s or Montoya’s guests had broken the lock to the front
 8   door, nor had Pieper had ever changed the keycode to the garage. In fact, Pieper was the
 9   individual who alerted Kountze to the fact that the front door’s lock had been damaged through a
10   text message he sent him on February 10, 2018, shortly after noticing the front gate did not lock

11   in the evening, hours after he had heard loud door slams and the front gate being kicked by an
     unknown individual. Kountze sought out a locksmith to fix the issue without accusing Pieper or
12
     his guests of having done the damage. Pieper also noted these instances in his and Montoya’s log
13
     of entries and exits to his apartment. [See Exhibit 9.]
14
            During this same time, Pieper had noticed Neil Martinson staying in Kountze’s apartment
15   — less than two months after Mr. Martinson first stayed at the Building and previously claimed
16   he would never return. The evidence will show that Mr. Martinson, contrary to being a short-
17   term tenant who was intimidated by Pieper’s guests at the Building, is actually the “appointed
18   agent” of Plaintiff and was hired by Plaintiff to “secure” the Building and stay there temporarily

19   throughout 2017 and 2018 in a blatant attempt to intimidate Pieper. [A true and correct copy of
     email correspondence appointing Martinson as the “appointed agent” of Plaintiff is attached
20
     hereto as Exhibit 11.]
21
            Finally, in the midst of these flurry of actions, Kountze has improperly maintained a
22
     pigeon infestation on the south side and garage of the Building, and has repeatedly failed to make
23
     necessary repairs to the Premises that Pieper has requested on numerous occasions. Pigeons have
24   begun to nest in the garage and left numerous amounts of feces on the garage floor and in the
25   light-well. These are the only sources of debris and filth around the Building. Kountze has not
26   taken any steps to address this infestation to date, despite numerous reports from Pieper about the
27   infestation. Similarly, Pieper’s stove has been broken since 2017 and Pieper reported the issue to

28   Kountze numerous times, but Kountze refused to repair or replace the stove, instead blaming the


                                           DEFENDANT’S TRIAL BRIEF
                                                     - 10 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 14 of 263



 1   issue on a “gas” leak, diverting responsibility to the Premises’ utility provider, and even once

 2   having the utility provider shut off the gas to the Premises in bad faith.
            D.      Plaintiff Seeks to Evict Pieper and Montoya Under the Ellis Act, in Spite of
 3
                    the Results of this Action
 4          On or about January 16, 2019, nearly one year after initiating this action (filed on February
 5   16, 2018), Plaintiff served on Pieper and Montoya two Notices to Quit Based on Landlord’s
 6   Forthcoming Notice of Intent to Withdraw Units Under Ellis Act (the “Notices to Quit”). [The
 7   Notices to Quit are attached hereto as Exhibits 12 and 13, respectively.] The Ellis Act “sets forth

 8   the procedure by which a landlord may go out of business by removing all of his or her rental
     units in a building from the market.” Coyne v. De Leo, 26 Cal.App.5th 801, 804 (2018). As
 9
     implemented by the City of San Francisco, the Ellis Act allows a landlord in San Francisco to
10
     endeavor to recover possession of a rental unit if the landlord “wishes to withdraw from rent or
11
     lease all rental units” in the building. [See RJN Ex. A, Rent Ordinance § 37(a)(13).]
12          Pursuant to the Rent Ordinance, the Notices to Quit informed Pieper and Montoya that
13   Plaintiff would be terminating their lease agreement pursuant to the Rent Ordinance due to
14   Plaintiff’s desire “to withdraw from rent or lease all rental units located at 640 Octavia Street,
15   San Francisco, CA 94102, including but not limited to the Premises under the Lease,” and that

16   Plaintiff would be filing a notice with the city of San Francisco to that effect. [Exhibits 12 and
     13 at ¶ 2.] Accordingly, the Notices to Quit further informed Pieper and Montoya that they would
17
     have 120 days after the filing of the subsequent notice with the city of San Francisco to vacate
18
     the premises, pursuant to the Rent Ordinance, so they are required to vacate the Subject Premises
19
     by no later than May 26, 2019. [Id. at ¶ 3.]
20
            On or about January 24, 2019, Plaintiff filed with the City of San Francisco and served on
21   Pieper its Notice of Intent to Withdraw Residential Units from the Rental Market pursuant to Rent
22   Ordinance § 37.9A (the “Notice of Intent”), informing the city of San Francisco that 640 Octavia
23   desired to withdraw all residential units at the Subject Building from the rental market, and put
24   Pieper and Montoya on notice that they would have 120 days from that date to vacate the Subject

25   Premises. [The Notice of Intent is attached hereto as Exhibit 14.]
            E.      Plaintiff is a Citizen of California but Improperly Brought this Action in
26                  Federal Court, Asserting Diversity Jurisdiction
27          On December 15, 2016, Kountze appears to have incorporated Plaintiff 640 Octavia, LLC,
28   as a limited liability company in Wyoming. [A true and correct copy of Plaintiff’s certificate of

                                           DEFENDANT’S TRIAL BRIEF
                                                    - 11 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 15 of 263



 1   incorporation is attached hereto as Exhibit 15.] On its Articles of Organization, Plaintiff’s

 2   registered agent, mailing address, principal office address, and organizer are all the same: Capital
     Administrations, LLC, 1712 Pioneer Avenue, Suites 115 and 500, Cheyenne, WY, 82001. [A
 3
     true and correct copy of Plaintiff’s Articles of Organization is attached hereto as Exhibit 16.] In
 4
     or around October 2017, Kountze transferred ownership of the Building to Plaintiff corporate
 5
     entity, 640 Octavia, LLC. Plaintiff is comprised of two members, Kountze and a Delaware
 6
     corporation, Odlaw, according to a corporate resolution naming Odlaw as a member, dated
 7   December 15, 2016 (the “Resolution”). [A true and correct copy of the Resolution is attached
 8   hereto as Exhibit 17.]
 9          On April 13, 2018, Pieper filed a Motion to Dismiss this action for lack of subject-matter
10   jurisdiction. [Dkt. No. 20.] Pieper alleged that the Court lacked jurisdiction over this matter

11   because the facts would show that the citizenship of Plaintiff included California, defeating
     diversity jurisdiction. [Id.] Plaintiff opposed the Motion, alleging that diversity of citizenship
12
     did exist because Plaintiff was incorporated in Wyoming, Kountze was the “sole owner” of
13
     Plaintiff, and Kountze was not domiciled in California but in Florida, rendering Plaintiff a citizen
14
     of Wyoming and Florida, but not California, preserving diversity. [Dkt. No. 24.] Strangely,
15   however, in support of Plaintiff’s Motion for a Preliminary Injunction, which was filed before the
16   Motion to Dismiss, Kountze had already represented to the Court that he was only “part owner”
17   of 640 Octavia, LLC. [Dkt. No. 14, ¶ 1.] Defendant pointed this discrepancy out in its reply
18   briefing to the Motion to Dismiss. To resolve the confusion, the Court ordered Plaintiff to clarify

19   “whether any other person or entity has an ownership interest in plaintiff 640 Octavia, LLC or
     whether Kountz is the sole member/owner of the LLC. [Dkt. No. 29.] Kountze submitted an
20
     additional Declaration to the Court, affirming that he was the “sole owner” of 640 Octavia, LLC.
21
     [Dkt. No. 30.] Kountze made no mention of Odlaw, Inc. despite being ordered by the Court to
22
     name all members of 640 Octavia, LLC. [Id.]
23
            Upon obtaining limited discovery into these issues, Defendant learned that Kountze
24   represented to numerous individuals that he was not the “sole” owner of Plaintiff. For example,
25   in text messages to Herzberg, a tenant, dated February 4, 2017 to February 25, 2017, Kountze
26   stated “I have several partners in the ownership of 640 Octavia”. [A true and correct copy of this
27   correspondence is attached hereto as Exhibit 18.] In another email to Martinson, Kountze stated:

28   “This is from 640 LLC,and Odlaw,Inc.owners of 640 LLC,and owner of 640 Octavia building”


                                           DEFENDANT’S TRIAL BRIEF
                                                    - 12 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 16 of 263



 1   [sic] [See Exhibit 11.] In that same email, Kountze wrote that Mr. Martinson was to be the

 2   “appointed agent for 640 LLC, has been hired to secure the premesis at 640 Octavia building for
     the owners and managers of the building since Dec 22, 2016.” [Id.]
 3
            At this deposition, Kountze testified that he was the “sole partner” and the “sole member”
 4
     of 640 Octavia, LLC. [True and correct copies of relevant excerpts from Kountze’s Deposition
 5
     Testimony (“Kountze Depo”) are attached hereto as Exhibit 19, at 18:19-19:21, 20:12-16 (“sole
 6
     partner”) and 20:17-22 (“sole member”).] Kountze also testified that he had no ownership interest
 7   “in any organization besides 640 Octavia LLC that has an ownership interest in any property in
 8   California.” [Exhibit 19, Kountze Depo at 21:5-11.] Kountze also explained that his sworn
 9   statement that he was a “part owner” of 640 Octavia LLC was a “mistake.” [Exhibit 19, Kountze
10   Depo at 255:2-9.] Kountze did not mention Odlaw, Inc. at any time during his deposition.

11          Then, at an evidentiary hearing in this matter on July 16, 2018 (“Evidentiary Hearing”),
     Kountze changed his testimony after being faced with his prior correspondence showing that he
12
     had told other individuals that he was not the sole owner of Plaintiff, but that he had partners, and
13
     that Odlaw was one of them. Kountze explained that he owned Odlaw, that he was its sole owner,
14
     and that Odlaw owned Plaintiff. [True and correct copies of excerpts from Kountze’s testimony
15   given at the Evidentiary Hearing (“Kountze Test.”) are attached hereto as Exhibit 20, at 81:15-
16   82:14.] When asked by Defendant why Plaintiff’s operating agreement did not appear to name
17   Odlaw as an owner, and when asked why he never mentioned the existence of Odlaw in his prior
18   testimony, Kountze merely stated that he would “have to refer to my attorney” and was “not

19   certain” if Odlaw had been “activated.” [Exhibit 20, Kountze Test. at 115:1-117:4.]
            Following this evasive testimony, Plaintiff’s attorney attempted to correct the issue on the
20
     record upon questioning by the Court. Plaintiff’s counsel, Gregory Walston, stated that it was
21
     Plaintiff’s contention that Odlaw “does not own the LLC [640 Octavia] despite what the emails
22
     [Exhibits 11 and 18] say.” [True and correct copies of Plaintiff’s counsel’s representations
23
     (“Walston Test.”) are attached hereto as Exhibit 21, at 136:10-17.] Mr. Walston asked the Court
24   to “believe the document” and not his own client, whom stated that Odlaw was an owner of 640
25   Octavia, LLC. [Walston Test. at 136:18-138:2.] Mr. Walston urged the Court to rely solely on
26   the documents submitted to the Court, particularly Exhibit 104, in determining the ownership
27   interests behind 640 Octavia LLC.

28

                                           DEFENDANT’S TRIAL BRIEF
                                                    - 13 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 17 of 263



 1          As the Court had observed and noted during that hearing, the Resolution of Plaintiff dated

 2   December 15, 2016, which was also the same day that Plaintiff LLC was formed, Plaintiff
     resolved that Odlaw was elected as a “member” of Plaintiff, with “full authority to manage,
 3
     control, and operate” Plaintiff. Odlaw was also given authority to “make decisions in the ordinary
 4
     course of business, including…decisions regarding sales, purchases, and employees…the right to
 5
     open a bank account, lines of credit, contractual agreements, and other financial agreements in
 6
     the name of” 640 Octavia LLC. [Exhibit 17, Resolution at ¶¶ 3-5.] The Resolution was signed
 7   at the bottom by Plaintiff’s Organizer, affirming that it was put into full effect on that date. [See
 8   Id.]
 9          Finally, at the Evidentiary Hearing, Kountze admitted that Martinson was Odlaw’s agent
10   (by virtue of being 640 Octavia LLC’s agent), as Kountze stated in an email dated March 1, 2018

11   [Exhibit 11; Exhibit 20, Kountze Test. at 81:1-25.] At his deposition, Mr. Martinson testified
     that he is a California citizen and resident, and has been so for no less than one year and a half.
12
     [True and correct copies of excerpts of Mr. Martinson’s deposition (“Martinson Depo”) are
13
     attached hereto as Exhibit 22, at 8:21-9:3.]
14
     III.   LEGAL ARGUMENT
15          A.      Plaintiff has a Weak Likelihood of Success on the Merits
16          Plaintiff has alleged claims against Pieper for unlawful detainer, breach of his residential
17   lease agreement, and private nuisance. As explained below, Plaintiff will be unable to prove a
18   likelihood of success on the merits on any of these claims.

19                  1.      Plaintiff will be Unable to Prove Pieper is Liable for Private Nuisance
            A cause of action for private nuisance is one for a “nontrespassory interference with the
20
     private use and enjoyment of land.” San Diego Gas & Electric Co. v. Superior Court, 13 Cal.4th
21
     893, 937 (1996); see also Civ. Code §§ 3479-3481. To succeed on a claim of private nuisance, a
22
     plaintiff must prove “interference with plaintiffs’ use and enjoyment of the property.” San Diego
23
     Gas & Electric Co., 13 Cal.4th at 937. Plaintiff must also prove that the invasion on the plaintiffs’
24   interest “caused the plaintiff to suffer ‘substantial actual damage.’” Id. at 938. The damage must
25   be judged by “an objective standard, i.e., what effect would the invasion have on persons of
26   normal health and sensibilities living in the same community?” Id. Finally, Plaintiff must also
27   prove that the interference of its use and enjoyment is also “unreasonable.” Id. “The primary test

28   determining whether the invasion is unreasonable is whether the gravity of the harm outweighs


                                           DEFENDANT’S TRIAL BRIEF
                                                    - 14 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 18 of 263



 1   the social utility of the plaintiff’s conduct.” Id., citing Rest. 2d Torts, §§ 826-831. “Again the

 2   standard is objective: the question is not whether the particular plaintiff found the invasion
     unreasonable, but ‘whether reasonable persons generally, looking at the whole situation
 3
     impartially and objectively, would consider it unreasonable.’” Id.
 4
            Here, Plaintiff cannot show that any of Pieper’s alleged conduct interfered with their use
 5
     and enjoyment of the Building. Kountze and Boldan resided at the Building well before Kountze
 6
     bought the property and afterwards. Even after Pieper’s and Montoya’s guests were alleged to
 7   have become “unruly,” in December 2016, Kountze and Boldan still resided at the property at
 8   various points throughout the year. It is only since January 2018 that they have stopped living in
 9   the property outright, and based on their prior behavior, it is likely that they will seek to return.
10   Kountze admittedly still visits the Building in the middle of the night on occasions.

11          Moreover, Plaintiff cannot show that it has suffered “substantial” damage, because
     Pieper’s and Montoya’s guests have never acted “unruly” or engaged in unlawful or threatening
12
     acts. Contrary to Plaintiff’s assertions, Pieper’s and Montoya’s guests are not “strangers” but
13
     regular visitors, and are clean, quiet, and considerate. Their guests have not made excessive noise,
14
     threatened any individuals, loitered in front of the property, engaged in vandalism, or otherwise
15   engaged in any unlawful acts, both before and after Kountze purchased the property in December
16   2016. Pieper himself is a self-described “neat freak” who routinely cleans the common area
17   hallway in the Premises, and had Montoya agree to, in writing, to keep the Premises clean and
18   drug-free as a condition of his occupancy as a roommate. Pieper and Montoya are not using

19   illegal substances, are not drug users, do not sell or deal drugs (not from the Premises and not
     from anywhere else), and do not engage in prostitution or any other illegal activity (not from the
20
     Premises and not from anywhere else). Neighbors have never noticed any individuals loiter
21
     outside of the Building, nor have they heard anyone in the neighborhood refer to the Building as
22
     a “drug house.” As such, Pieper and his guests are not engaged in any behavior that had any harm
23
     on the health or safety of anyone living in the Building or the surrounding neighborhood, so there
24   are no “substantial” damages to Plaintiff.
25          Plaintiff also cannot show that Pieper’s activities are unreasonable. There is no evidence
26   whatsoever that Pieper’s guests are engaged in any unlawful conduct. The only relevant evidence
27   that will be offered by Plaintiff is self-serving testimony of Kountze and Boldan, as well as that

28   of Justin Hutto (“Hutto”) and Martinson, who are both engaged in a business relationship with


                                           DEFENDANT’S TRIAL BRIEF
                                                    - 15 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 19 of 263



 1   Kountze and Plaintiff and function as their agents. None of their testimony will affirmatively

 2   state that Pieper’s visitors are engaged in any unlawful activity, and they all merely “suspect” that
     Pieper’s visitors come to the Premises to engage in unlawful conduct, without any basis
 3
     whatsoever. Sam Brown (“Brown”), the investigator hired by Kountze, proves that there are no
 4
     “groups” of unwanted visitors loitering outside the Building, as his report only shows instances
 5
     of guests arriving one at a time. Brown’s report does not show any of these guests engaged in
 6
     any unlawful conduct whatsoever. Plaintiff’s allegations are based on nothing more than their
 7   supposed “fear” that Pieper’s visitors will engage in unlawful conduct that will eventually injure
 8   Plaintiff. However, a private nuisance action cannot be maintained for interference with use and
 9   enjoyment of land based solely on the fear of future injury. See Vanderpol v. Starr, 194
10   Cal.App.4th 385 (2011) (no unreasonable interference found based on plaintiff’s unsubstantiated

11   fear that electromagnetic fields would cause physical harm); Koll-Irvine Ctr. Prop. Owners Ass’n
     v. County of Orange, 24 Cal.App.4th 1036, 1041-42 (1994) (no actionable nuisance based on
12
     neighboring landowners fear of injury from explosion of Pieper’s fuel storage tanks). Not only
13
     is their “fear” is purely speculative, it has not materialized for years, as Kountze has testified that
14
     these “disruptions” have been going on for such a long time.
15          Pieper’s and Montoya’s guests are their friends or acquaintances and come over routinely
16   for dinner parties or to simply pass the time. As oppose to the “speculations” and unsubstantiated
17   “fear” cast by Plaintiff, both Pieper and Montoya have normative lives, full time jobs, and they
18   affirmatively state that they do not use the Premises for either drug use or drug dealing,

19   prostitution or any other illegal activity. Pieper and Montoya have the right to associate with
     persons of their choice. The social utility of this conduct, protected by the First Amendment to
20
     the U.S. Constitution, vastly outweighs the gravity of the harm supposedly suffered by Plaintiff,
21
     which is non-existent. See San Diego Gas & Electric Co., 13 Cal.4th at 938; Rest.2d Torts §§
22
     826-831. Accordingly, Plaintiff will not be able to succeed on the merits in his private nuisance
23
     claim against Pieper.
24                  2.       Plaintiff Cannot Succeed on its Breach of Contract or Unlawful
25                           Detainer Claims Against Pieper
            Plaintiff alleges that Pieper is violating the Lease by having guests over, as the Lease
26
     purportedly requires Pieper to “[r]efrain from violating the building’s Rules and Regulations,
27
     which, inter alia, preclude him disrupting other tenants after 10 p.m., having threatening or
28
     disruptive guests at any time,” and to “[r]efrain from handing out copies of the keys to the

                                            DEFENDANT’S TRIAL BRIEF
                                                     - 16 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 20 of 263



 1   building.” However, the Lease itself does not appear to contain this exact language and makes

 2   no reference to the Building’s “Rules and Regulations.” Further, the Building does not have any
     written “Rules and Regulations,” and did not have any such rules in effect during the time where
 3
     Pieper and Montoya were having guests over to the Premises on a more regular basis. Thus,
 4
     Plaintiff will not be able to show that Pieper actually violated the Lease by hosting threatening
 5
     and disruptive guests, as this has simply never occurred. It was much later that Plaintiff served
 6
     Pieper with House Rules, on July 17, 2018, and Plaintiff made no allegations that these house
 7   rules have ever been violated by Pieper.
 8          Kountze and Boldan never complained or challenged Pieper over the frequency, the
 9   number, or the character of any of the guests that came to visit the Premises until almost one year
10   after Kountze purchased the Building. Kountze then engaged in a lengthy pattern of eviction

11   attempts against Pieper, beginning in November 2017, soon after Pieper remained the last and
     only tenant in the Building. Kountze alleged a multitude of different conduct as being in violation
12
     of the Lease, including Pieper’s having a roommate and allegedly distributing keys to third
13
     parties, before settling on Pieper’s numerous guests as the pretext with the most likelihood of
14
     success. Kountze’s allegations about Pieper’s guests then evolved, from them merely being
15   unruly and creating too much noise, to them making physical threats and vandalizing the Building.
16          Contrary to Plaintiff’s assertions, Pieper’s and Montoya’s guests are not “strangers” but
17   are regular visitors and acquaintances. Their guests have not made excessive noise, threatened
18   any individuals, loitered in front of the property, engaged in vandalism, or otherwise engaged in

19   any unlawful acts, both before and after Kountze purchased the property. Pieper and Montoya
     are not using illegal substances, are not drug users, do not sell or deal drugs (not from the Premises
20
     and not from anywhere else), and do not engage in prostitution or any other illegal activity (not
21
     from the Premises and not from anywhere else). Neighbors have never noticed any individuals
22
     loiter outside of the Building, nor have they heard anyone in the neighborhood refer to the
23
     Building as a “drug house.” Even Brown’s report proves only that Pieper and Montoya have a
24   significant number of guests, but it does not show any of these guests engaging in any unlawful
25   conduct whatsoever, and in a few instances even reports on the activity of Kountze himself. As
26   such, Pieper and Montoya are not acting in violation of the Lease.
27                  3.      The Plain Purpose of Plaintiff’s Lawsuit is to Harass Pieper and Force
                            him to Vacate the Premises
28

                                           DEFENDANT’S TRIAL BRIEF
                                                     - 17 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 21 of 263



 1          Most critically, Plaintiff cannot show a likelihood of success on the merits of this action

 2   because the true purpose of this lawsuit is to force Pieper, the last remaining tenant of the
     Building, to vacate the Premises. Since November 2017, about 11 months after purchasing the
 3
     property, Plaintiff has engaged in a repeated pattern of attempting to evict Pieper for a wide
 4
     variety of fabricated and frivolous reasons, but has been unable to do so due to the protections
 5
     created by the Rent Ordinance, which apply to the Premises.
 6
            On or around November 2017, Kountze first tried to harass Pieper by alleging that Pieper
 7   and Montoya had improperly distributed numerous copies of keys to the building to others, with
 8   no basis in fact beyond Montoya allowing a friend to borrow his set of keys to retrieve something
 9   from his car. On or around November 14, 2017, Plaintiff accused Pieper of improperly hosting
10   numerous disruptive late-night visitors, distributing unauthorized copies of keys of the Building,

11   and improperly sharing his unit with Montoya, and falsely claimed that Montoya’s occupancy
     was grounds for Pieper’s eviction. On December 1, 2017, Plaintiff again tried to terminate
12
     Pieper’s tenancy by falsely claiming that Pieper breached the Lease by having an unauthorized
13
     roommate, which is not true and is not unlawful pursuant to the Rent Ordinance. Failing to show
14
     any wrongdoing in all these instances, on December 15, 2017, Plaintiff again tried to terminate
15   Pieper’s tenancy, this time by alleging Pieper created a nuisance by hosting a significant number
16   of visitors and creating copies of keys and giving them to “strangers.” When this failed, Plaintiff
17   doubled-down and, on January 29, 2018, again tried to evict Pieper based on the same allegations
18   that “random people” and “random strangers” were visiting the Premises to get to Pieper’s unit

19   and that these visitors were causing numerous disturbances. When it became clear that Pieper
     would not vacate the Premises following all of this harassment, Plaintiff then filed the present
20
     action on February 16, 2018. Further, just to harass Pieper yet again, on February 23, 2018,
21
     Plaintiff tried another eviction attempt by making more baseless and false accusations that
22
     Pieper’s visitors of having “kicked [the front door] in from the inside,” breaking the locks, that
23
     “strangers are now accessing the building by using the code to the garage door,” and that Pieper
24   had refused to give Plaintiff the keypad code to the garage. In the midst of all this conduct,
25   Kountze has improperly maintained a pigeon infestation on the south side and garage of the
26   Building, and failed to make any necessary repairs to the Premises such as repairing or replacing
27   Pieper’s malfunctioning stove.

28

                                          DEFENDANT’S TRIAL BRIEF
                                                   - 18 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 22 of 263



 1           Pieper is the last remaining tenant of the Building; Kountze occupies Apartment 1 but

 2   does not reside there year-round, while Ball and Felts moved out of Apartment 2 in May 2016
     (shortly before Kountze’s purchase of the Building) and Herzberg moved out of Apartment 4 in
 3
     April 2017. Kountze has had 16 months to find a new tenant for Apartment 2 and 1 year to find
 4
     a new tenant for Apartment 4 since the filing of the lawsuit, but did not do so. When Pieper
 5
     offered to help Kountze secure new tenants in February 2017, Kountze indicated that the
 6
     apartments were unavailable because he was “getting floors refinished” and refused any help.
 7   Kountze later engaged in his repeated pattern of harassment against Pieper described above. As
 8   such, this entire lawsuit is nothing more than a brazen attempt to force Pieper to vacate his rent-
 9   controlled apartment in the hottest real estate market in the United States, so that Plaintiff can
10   then move on to sell the entire building at a significant profit. For these reasons, Plaintiff’s claims

11   have no likelihood of success on the merits.
                     4.      Plaintiff’s True Motive was to Rip a Massive Financial Gain Out of the
12
                             Building at the Expense of Pieper
13           The Building is a four-unit property built in 1923 with three one-bedroom apartments and
14   one two-bedroom apartment, a parking garage located on the ground floor, and a cottage in the
15   back that is set up as another residential unit. The Building is located in the Hayes Valley district

16   of San Francisco, a neighborhood of good quality and appeal and in close proximity to schools,
     shopping, hospitals, parks and employment. The Premises is a one bedroom apartment located
17
     within the Building and its total rent is $976.92 per month. The monthly rent is at or around the
18
     maximum allowable level under the San Francisco Rent Ordinance. According to an expert in
19
     the real estate market in San Francisco, Frank Jay Faustini (“Faustini”), listing for comparable
20
     one bedroom properties within the Hayes Valley district range “from $2,590 to $5,400, with
21   predominate value above $4,000,” and “no current listings with an asking rent below $2,500.”
22   (emphasis added.) Thus, it can be reasonably concluded that Pieper’s current rent of $976.92 is
23   well below market value, at least 50% less than the current market rate.
24           Kountze purchased the Building on December 22, 2016 for $2,400,000. At the time of

25   the purchase, only one of the apartments was vacant, as Herzberg occupied Apartment 4.
     According to Faustini, buildings with vacant units, or owner-occupied units delivered vacant,
26
     have much “greater market appeal than buildings containing units with controlled rents
27
     significantly below current market rates.” Rent-controlled apartments within buildings in Hayes
28
     Valley have a “discernible effect upon the sales price” of the building, between 2% to over 10%

                                            DEFENDANT’S TRIAL BRIEF
                                                     - 19 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 23 of 263



 1   of the sales price per unit. Given that Kountze purchased the Building with at least two occupied

 2   rent-controlled units, it is reasonable to assume that the purchase price was discounted between
     4% and 20% of the purchase price. Taking away this discount, Kountze could earn something
 3
     between an additional $96,000 (4% of his purchase price) to $480,000 (20% of his purchase
 4
     price) from selling the Building, without accounting for inflation or any other variables likely to
 5
     raise the price even further. This gives Kountze significant financial incentive to evict Pieper
 6
     from his rent-controlled apartment. This also explains why Kountze has allowed the other units
 7   in the Building to remain vacant for 16 months and 1 year without seeking new tenants, even after
 8   Pieper offered his help in securing new tenants.
 9                  5.      Plaintiff Cannot Show that It Suffered Damages
10          Even if Plaintiff proves liability, it cannot prove any damages because they are too

11   speculative. Cal. Civil Code § 3301 (“[n]o damages can be recovered for a breach of contract
     which are not clearly ascertainable in both their nature and origin.”); Vestar Development II, LLC
12
     v. General Dynamics Corp, 249 F.3d 958, 961 (9th Cir. 2001) (“the proof must establish with
13
     reasonable certainty and probability that damages will result in the future to the person
14
     wronged.”). The evidence shows that Plaintiff was never interested in renting out units in the
15   Building not because he was objectively unable to do so because of Pieper’s and Montoya’s
16   conduct, but because he is simply not interested in being a landlord. Two apartments in the
17   Building have been vacant since over 16 months (Apartment 1) and 1 year (Apartment 4),
18   respectively, prior to the filing of this lawsuit. The evidence will also show that Plaintiff has

19   deliberately refused to fill these apartments with tenants of its own accord, rather than due to the
     behavior of Pieper’s guests, and has even rejected Pieper’s offers to help secure new tenants. In
20
     contrast, Plaintiff has allowed various friends of Kountze to stay in the Building without any
21
     charge, including Martinson and Dan Amarel. If Plaintiff was interested in renting apartments in
22
     the Building, it could have done so since Kountze’s friends have been residing in the Building
23
     without any interference. Finally, Plaintiff decided to formally get out of the rental market by
24   serving Pieper with the Notices to Quit that remove all apartment from the rental market under
25   the Ellis Act. Once again, this decision demonstrates a clear desire by Plaintiff to get out of the
26   business of being a landlord altogether and shows that his prior eviction attempts were motivated
27   by this reason, rather than any actions undertaken by Pieper or Montoya.

28

                                           DEFENDANT’S TRIAL BRIEF
                                                    - 20 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 24 of 263



 1          Plaintiff cannot show what should be a measure of damages because it has provided no

 2   evidence and has retained no expert to testify about the rental value of each of the apartments in
     the Building. As stated above, Plaintiff has the burden to prove his damages “with reasonable
 3
     certainty and probability.” Vestar Development II, LLC, 249 F.3d at 961. The rental value of a
 4
     given property is generally determined by expert testimony and other technical evidence. See
 5
     First Nat. Mortg. Co. v. Federal Realty Inv. Trust, 633 F.Supp.2d 985, 994 (N.D. Cal. 2009)
 6
     (calculation of reasonable imputed rental value for specific period based in part on expert
 7   testimony presented at trial in tandem with technical evidence); see also Millikan v. American
 8   Spectrum Real Estate Services California, Inc., 117 Cal.App.4th 1094, 1102 (2004) (evidence
 9   establishing whether a landlord recovered value of lost rental by a favorable sale “would
10   necessarily require expert opinion testimony” and required application of an assumed

11   capitalization rate.) Plaintiff has utterly failed to offer any such evidence. Its only proof relating
     to the market value of the rental units at the Building is self-serving testimony from Kountze that
12
     he would have priced the rental units at a specific rate if he actually bothered to seek out tenants.
13
     This evidence falls far short of what is necessary for Plaintiff to meet its burden of proof. As
14
     such, Plaintiff’s claims damages are entirely speculative, barring it from any recovery.
15          B.      Plaintiff Cannot Meet its Burden to Show that Diversity of Citizenship Exists
16                  in this Action
            Diversity jurisdiction exists where an action is between citizens of different states and the
17
     amount in controversy exceeds seventy-five thousand dollars ($75,000).               28 U.S.C.A. §
18
     1332(a)(1). A party seeking to invoke diversity jurisdiction must affirmatively allege the actual
19
     citizenship of the relevant parties. Kanter v. Warner-Lambert Co. (9th Cir. 2001) 265 F.3d 853.
20
     The burden of persuasion for establishing diversity jurisdiction lies with the party asserting it —
21   in this case, Plaintiff. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994).
22          With respect to limited liability companies like Plaintiff, “an LLC is a citizen of every
23   state of which its owners/members are citizens.” Johnson v. Columbia Properties Anchorage,
24   LP (2006) 437 F.3d 894, 899 (emphasis added); see also Cosgrove v. Bartlotta (7th Cir. 1998)

25   150 F.3d 729, 731 (“the citizenship of an LLC for purposes of the diversity jurisdiction is the
     citizenship of its members.”).
26
            With respect to a corporation, like Odlaw, a corporation is deemed to be a citizen of both
27
     the state where it has been incorporated and the state where it has its “principal place of business.”
28
     28 U.S.C.A. § 1332(c)(1). A corporation’s “principal place of business” is “the place where a

                                           DEFENDANT’S TRIAL BRIEF
                                                     - 21 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 25 of 263



 1   corporation’s officers direct, control, and coordinate the corporation’s activities,” or in other

 2   words, its “nerve center.” Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)
            Here, Plaintiff cannot meet its burden to establish that it is not a citizen of California and
 3
     that diversity jurisdiction exists here. First, Kountze represented to the Court that he was the “part
 4
     owner” of Plaintiff. [Dkt. No. 14, ¶ 1.] Once the citizenship of Plaintiff became an issue, Kountze
 5
     backpedaled and claimed he was the sole owner of Plaintiff. [Dkt. No. 24, ¶ 1.] This was despite
 6
     the fact that, in the past, he had represented to others that he was not the sole owner, and that
 7   “Odlaw, Inc.” was also an owner of Plaintiff. [Exhibits 11 and 18.] Even after being ordered by
 8   the Court to name all members of 640 Octavia, LLC [Dkt. No. 29], Kountze affirmed he was the
 9   “sole owner” of 640 Octavia, LLC and did not mention Odlaw. [Dkt. No. 30.] At his deposition,
10   Kountze doubled down and affirmed he was the “sole owner” and “sole member” of Plaintiff,

11   and made no mention of Odlaw, Inc. [Kountze Depo at 18:19-19:21, 20:12-16 (“sole partner”);
     20:17-22 (“sole member”).] Then at the Evidentiary Hearing, Kountze changed his story entirely
12
     and claimed he owned Odlaw, Inc. and that Odlaw, Inc. was the sole owner of Plaintiff. [Kountze
13
     Test. at 81:15-82:14.] When asked about all of these discrepancies, Kountze simply blamed his
14
     lawyers. [Kountze Test. at 115:1-117:4.] Then, Plaintiff’s counsel implored the Court to
15   disregard his own client’s testimony and believe the documents submitted to the Court regarding
16   the ownership structure of Plaintiff, apparently not realizing that the Resolution showed that
17   Odlaw, is in fact a member of Plaintiff, and has been since its inception. [Walston Test. at 136:18-
18   138:2; Exhibit 17.] The confusion raised by all of the conflicting evidence above led the Court

19   to leave the determination of Plaintiff’s citizenship in the hands of the jury, by holding Pieper’s
     motion to dismiss this action for lack of subject-matter jurisdiction in abeyance. [Dkt. No. 62.]
20
            Plaintiff no doubt wanted to avoid representing to the Court that Odlaw, is a member of
21
     Plaintiff, at all costs, because then Plaintiff would have to show that Odlaw does not have its
22
     “principal place of business” in California in order to defeat diversity jurisdiction, which Plaintiff
23
     will not be able to show at trial. Martinson, who is the only known agent of Odlaw, Inc. and
24   operates its principle place of business — resides in and is a citizen of California. [Exh. 24;
25   Kountze Test. 81:1-25; Martinson Depo at 8:21-9:3.] Moreover, even if Odlaw were a shell
26   corporation without any real activity, its status as a member of 640 Octavia LLC means that 640
27   Octavia, LLC’s “principal place of business” would effectively be Odlaw’s principal place of

28   business. This “place” is California, as Plaintiff owns and operates no other property, nor does it


                                           DEFENDANT’S TRIAL BRIEF
                                                     - 22 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 26 of 263



 1   conduct any business other than owning and operating the Building. Accordingly, Plaintiff will

 2   not be able to show that diversity of citizenship exists in this action.
            Finally, as described above, Plaintiff will not and cannot demonstrate that it suffered
 3
     damages in an amount exceeding $75,000, because its damages are far too speculative Cal. Civil
 4
     Code § 3301; Vestar Development II, 249 F.3d at 961. The evidence shows that Plaintiff was
 5
     never interested in renting out units in the Building not because he was objectively unable to do
 6
     so because of Pieper’s and Montoya’s conduct, but because he simply not interested in being a
 7   landlord. Two apartments in the Building have been vacant since over 16 months (Apartment 1)
 8   and 1 year (Apartment 4), respectively, prior to the filing of this lawsuit. The evidence will also
 9   show that Plaintiff has deliberately refused to fill these apartments with tenants of its own accord,
10   rather than due to the behavior of Pieper’s guests, and has even rejected Pieper’s offers to help

11   secure new tenants. In contrast, Plaintiff has allowed various friends of Kountze to stay in the
     Building without any charge, including Martinson and Dan Amarel. If Plaintiff was interested in
12
     renting apartments in the Building, it could have done so since Kountze’s friends has been
13
     residing in the Building without any interference. Further, Plaintiff decided to formally get out
14
     of the rental market by serving Pieper with the Notices to Quite that remove all apartment from
15   the rental market under the Ellis Act. Once again, this decision demonstrates a clear desire by
16   Plaintiff to get out of the business of being a landlord altogether and shows that his prior eviction
17   attempts were motivated by this reason, rather than any actions undertaken by Pieper or Montoya.
18   Finally, Plaintiff will not meet its burden of proof to establish any damages for lost rent because

19   it will not proffer any expert or technical evidence on this point, such that the damages may be
     calculated with “reasonable certainty and probability.” Vestar Development II, 249 F.3d at 961;
20
     First Nat. Mortg. Co., 633 F.Supp.2d at 994.             As such, Plaintiff cannot demonstrate the
21
     jurisdictional minimum to establish the Court’s diversity jurisdiction over this action.
22
     IV.    CONCLUSION
23
            Based on the foregoing, this action should be dismissed because Plaintiff will not be able
24   to establish that this Court has any subject-matter jurisdiction over this action, because there is no
25   diversity jurisdiction, as the evidence will show that Plaintiff and Pieper are both citizens of
26   California. Further, even if Plaintiff could overcome this impossible hurdle, the jury will still find
27   in Pieper’s favor on the merits, as Plaintiff will not meet its burden of proof or persuasion on any

28   of its claims against Pieper.


                                            DEFENDANT’S TRIAL BRIEF
                                                     - 23 -
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 27 of 263



 1
 2
 3   Dated: March 13, 2019                    PERETZ & ASSOCIATES
 4
 5
                                               By: _________________________
 6
                                                   Yosef Peretz
 7                                                 David Garibaldi
                                                   Attorneys for Pieper
 8                                                 KARL-HEINZ PIEPER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  DEFENDANT’S TRIAL BRIEF
                                           - 24 -
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 28 of 263




                                      EXHIBIT 1
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 29 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 30 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 31 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 32 of 263




                                      EXHIBIT 2
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 33 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 34 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 35 of 263




                                      EXHIBIT 3
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 36 of 263



From: Kalle Pieper <kallepieper@yahoo.com>
To: "jean.boldan@gmail.com" <jean.boldan@gmail.com>
Cc: "gilberthitchcockfinancial@gmail.com" <gilberthitchcockfinancial@gmail.com>; Montoyajose19
<montoyajose19@yahoo.com>
Sent: Wednesday, November 29, 2017 10:21 PM
Subject: Ed's letter regarding the incident on Aug 21st 2017

Hello Ed and Jean,


I am using Jean's email since in the past that was the one Ed and I used to communicate during the sale
of the building.
I hope that this is O.K with Jean, and you, Ed,since I have no postal address where I could reach you
faster.


Please let me know which email - or postal address you prefer me to use in the future.



First of all I thank you for your letter and apologize for the experience you had on the 21st of August.
I had no idea and share your concerns around the safety and who has keys and access to the building.



After Jose came home from his work tonight him and I had a conversation about the importance of trust
between him and us,

and the importance of security.
How important it is, that you and I can trust him to make responsible choices around the people that come
into your building and my home.


Regarding the incident on August 21st, Jose told me that he remembers having his friend Miguel over on
that Monday evening. Jose reports that Miguel had left something in his car and wanted to go to his car to
get it.

Since the doorbell hadn't been working for over a year, Jose felt is would be O.K. to give his friend Miguel
his only set of keys so Miguel could step outside and come right back after retrieving something from his
car.


Jose told me tonight that he remembers the verbal exchange between Miguel and Ed, and we are both
very sorry for Miguel's behavior.
Jose also assured me tonight that Miguel did return the keys to 640 Octavia Street right after he came
back up.



Personally I also recall that there was a time in August where Jose had more visitors than I felt
comfortable with.
At that time - a few month ago - Jose and I had a conversation and I asked Jose to stop having numerous
visitors.
Of course I am not always home when Jose is home and vice verso, but as far as I can tell, I never
noticed any further incidents of several visitors coming and going into the 640 Octavia St. Building during
the same day.
         Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 37 of 263




Tonight during my conversation with Jose, we talked about how much we enjoy living at this apartment
and in fact how we both depend on staying in this apartment in order to continue our lives in San
Francisco.



I am sincerely sorry for any trouble Jose's visitors have caused you that night and probably in generall in
the past.
After my conversation with Jose tonight, It seems to me that Jose sincerely regrets his visitors behavior
and understands the importance to keep visitors to a very low key minimum.


In regards to your question on how many keys to 640 Octavia are with any of our friends, Jose assures
me that there are no friends or family on his part that have any keys to the building - as he stated earlier,
Miguel returned the key the same night.


I have 1 set of keys for the front door, and my apartment front and back door with my friend of 30 years
and employer for 12 plus years, Paolo Broggi.
He also has power of attorney for my financial and health matters and access to my bank accounts.
As I have keys to his condominium and access to his accounts.

He knows my family in Europe and I know his family in Europe.

Jean and you probably remember him, he used to live here at 640 Octavia St with me for over 10 years
when you 2 moved in.

I can assure you that there is nothing for you or anybody to worry about with Paolo having keys,
I like him to be able to check on things when I travel occasionally, especially my house plants who have
not done so well under Jose's care 2 years ago, before you bought the building.


anyway, Jose has asked me to include his email address and his cell phone number, so that you can
please let him and of course me, know right away if there is any concern or problem.


his email is montoyajose19@yahoo.com and his cell phone number is (415) 812-5556



We hope very much to be able to get your trust and confidence back and to make this work for you.


Please let me know if you have any questions at this time.


Peace,


Kalle
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 38 of 263




                                      EXHIBIT 4
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 39 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 40 of 263




                                      EXHIBIT 5
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 41 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 42 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 43 of 263




                                      EXHIBIT 6
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 44 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 45 of 263




                                      EXHIBIT 7
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 46 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 47 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 48 of 263




                                      EXHIBIT 8
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 49 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 50 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 51 of 263




                                      EXHIBIT 9
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 52 of 263




                                                        Pieper 000077
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 53 of 263




                                                        Pieper 000078
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 54 of 263




                                                        Pieper 000079
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 55 of 263




                                                        Pieper 000080
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 56 of 263




                                                        Pieper 000081
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 57 of 263




                                                        Pieper 000082
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 58 of 263




                                                        Pieper 000083
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 59 of 263




                                                        Pieper 000084
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 60 of 263




                                                        Pieper 000085
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 61 of 263




                                                        Pieper 000086
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 62 of 263




                                                        Pieper 000087
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 63 of 263




                                                        Pieper 000088
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 64 of 263




                                                        Pieper 000089
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 65 of 263




                                                        Pieper 000090
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 66 of 263




                                                        Pieper 000091
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 67 of 263




                                                        Pieper 000092
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 68 of 263




                                                        Pieper 000093
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 69 of 263




                                                        Pieper 000094
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 70 of 263




                                                        Pieper 000095
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 71 of 263




                                                        Pieper 000096
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 72 of 263




                                                        Pieper 000097
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 73 of 263




                                                        Pieper 000098
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 74 of 263




                                                        Pieper 000099
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 75 of 263




                                                        Pieper 000100
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 76 of 263




                                                        Pieper 000101
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 77 of 263




                                                        Pieper 000102
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 78 of 263




                                                        Pieper 000103
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 79 of 263




                                                        Pieper 000104
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 80 of 263




                                                        Pieper 000105
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 81 of 263




                                                        Pieper 000106
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 82 of 263




                                                        Pieper 000107
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 83 of 263




                                                        Pieper 000108
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 84 of 263




                                                        Pieper 000109
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 85 of 263




                                                        Pieper 000110
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 86 of 263




                                                        Pieper 000111
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 87 of 263




                                                        Pieper 000112
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 88 of 263




                                                        Pieper 000113
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 89 of 263




                                                        Pieper 000114
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 90 of 263




                                                        Pieper 000115
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 91 of 263




                                                        Pieper 000116
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 92 of 263




                                                        Pieper 000117
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 93 of 263




                                                        Pieper 000118
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 94 of 263




                                                        Pieper 000119
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 95 of 263




                                                        Pieper 000120
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 96 of 263




                                                        Pieper 000121
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 97 of 263




                                                        Pieper 000122
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 98 of 263




                                                        Pieper 000123
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 99 of 263




                                                        Pieper 000124
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 100 of 263




                                                        Pieper 000125
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 101 of 263




                                                        Pieper 000126
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 102 of 263




                                                        Pieper 000127
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 103 of 263




                                                        Pieper 000128
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 104 of 263




                                                        Pieper 000129
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 105 of 263




                                                        Pieper 000130
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 106 of 263




                                                        Pieper 000131
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 107 of 263




                                                        Pieper 000132
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 108 of 263




                                                        Pieper 000133
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 109 of 263




                                                        Pieper 000134
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 110 of 263




                                                        Pieper 000135
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 111 of 263




                                                        Pieper 000136
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 112 of 263




                                                        Pieper 000137
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 113 of 263




                                                        Pieper 000138
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 114 of 263




                                                        Pieper 000139
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 115 of 263




                                                        Pieper 000140
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 116 of 263




                                                        Pieper 000141
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 117 of 263




                                                        Pieper 000142
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 118 of 263




                                                        Pieper 000143
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 119 of 263




                                                        Pieper 000144
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 120 of 263




                                                        Pieper 000145
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 121 of 263




                                                        Pieper 000146
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 122 of 263




                                                        Pieper 000147
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 123 of 263




                                                        Pieper 000148
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 124 of 263




                                                        Pieper 000149
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 125 of 263




                                                        Pieper 000150
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 126 of 263




                                                        Pieper 000151
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 127 of 263




                                                        Pieper 000152
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 128 of 263




                                                        Pieper 000153
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 129 of 263




                                                        Pieper 000154
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 130 of 263




                                                        Pieper 000155
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 131 of 263




                                                        Pieper 000156
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 132 of 263




                                                        Pieper 000157
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 133 of 263




                                                        Pieper 000158
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 134 of 263




                                                        Pieper 000159
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 135 of 263




                                                        Pieper 000160
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 136 of 263




                                                        Pieper 000161
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 137 of 263




                                                        Pieper 000162
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 138 of 263




                                                        Pieper 000163
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 139 of 263




                                                        Pieper 000164
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 140 of 263




                                                        Pieper 000165
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 141 of 263




                                                        Pieper 000166
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 142 of 263




                                                        Pieper 000167
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 143 of 263




                                                        Pieper 000168
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 144 of 263




                                                        Pieper 000169
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 145 of 263




                                                        Pieper 000170
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 146 of 263




                                                        Pieper 000171
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 147 of 263




                                                        Pieper 000172
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 148 of 263




                                                        Pieper 000173
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 149 of 263




                                                        Pieper 000174
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 150 of 263




                                                        Pieper 000175
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 151 of 263




                                                        Pieper 000176
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 152 of 263




                                                        Pieper 000177
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 153 of 263




                                                        Pieper 000178
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 154 of 263




                                                        Pieper 000179
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 155 of 263




                                                        Pieper 000180
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 156 of 263




                                                        Pieper 000181
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 157 of 263




                                                        Pieper 000182
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 158 of 263




                                                        Pieper 000183
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 159 of 263




                                                        Pieper 000184
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 160 of 263




                                                        Pieper 000185
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 161 of 263




                                                        Pieper 000186
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 162 of 263




                                                        Pieper 000187
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 163 of 263




                                                        Pieper 000188
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 164 of 263




                                                        Pieper 000189
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 165 of 263




                                                        Pieper 000190
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 166 of 263




                                                        Pieper 000191
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 167 of 263




                                                        Pieper 000192
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 168 of 263




                                                        Pieper 000193
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 169 of 263




                                                        Pieper 000194
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 170 of 263




                                                        Pieper 000195
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 171 of 263




                                                        Pieper 000196
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 172 of 263




                                                        Pieper 000197
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 173 of 263




                                                        Pieper 000198
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 174 of 263




                                                        Pieper 000199
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 175 of 263




                                                        Pieper 000200
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 176 of 263




                                                        Pieper 000201
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 177 of 263




                                                        Pieper 000202
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 178 of 263




                                                        Pieper 000203
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 179 of 263




                                                        Pieper 000204
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 180 of 263




                                                        Pieper 000205
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 181 of 263




                                                        Pieper 000206
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 182 of 263




                                                        Pieper 000207
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 183 of 263




                                                        Pieper 000208
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 184 of 263




                                                        Pieper 000209
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 185 of 263




                                                        Pieper 000210
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 186 of 263




                                                        Pieper 000211
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 187 of 263




                                   EXHIBIT 10
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 188 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 189 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 190 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 191 of 263




                                   EXHIBIT 11
               Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 192 of 263
6/11/2018                              Gmail - Authority to Secure premesis 640 Octavia building from Jan 1 2018-March 31,2018




            Gmail                                                                              Neil Martinson <herrneilson@gmail.com>



  Authority to Secure premesis 640 Octavia building from Jan 1 2018-March 31,2018
  Ed Essene <essenestudented@gmail.com>                                                                          Thu. Mar 1,2018 at 3:00 PM
  To; Neil Martinson <herrneilson@gmail.com>

    This is from 640 LLC.and OdIaw.Inc.owners of 640 LLC.and owner of 640 Octavia building:Neil Martinson, appointed
    agent for 640 LLC, has been hired to secure the premesis at 640 Octavia building for the owners and managers of the
    building since Dec 22,2016, and to make sure garbage is collected by Recology for the benefit of resident of premesis
    Kalle Pieper;to secure and mantain the security door(s) to building and assure owners and sole resident Kalle Pieper that
    both fron doors are fixed after being vandalized by unknown persons in Feb 2018;to secure witness that the garage door
    code,previously only know to Edward Kountze, Kalle pieper,Jean boldan, was changed by an unknown suspect in
    January or Febuary 2018,and to secure the entering and exiting through garage door to 640 Octavia by only Kalle Pieper
    and Edward Kountze and Jean Boldan;to secure the common hallway as safe for all resident(s) and to provide security to
    the four separate apartments from tampering vandalism, and to secure the common circuit breakers in the garage at 640
    Octavia from tampering and vandalism.




https://mail.google.com/mail/u/0/?ui=2&ik=ef3759f9b5a,jsver=DwQKp74ilHY.en,&cbl=gmail_fe_180603.15_p9&view=pt&msg                   iq=e...   1/1
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 193 of 263




                                   EXHIBIT 12
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 194 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 195 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 196 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 197 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 198 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 199 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 200 of 263




                                   EXHIBIT 13
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 201 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 202 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 203 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 204 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 205 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 206 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 207 of 263




                                   EXHIBIT 14
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 208 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 209 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 210 of 263




                                   EXHIBIT 15
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 211 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 212 of 263




                                   EXHIBIT 16
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 213 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 214 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 215 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 216 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 217 of 263




                                   EXHIBIT 17
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 218 of 263
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 219 of 263




                                   EXHIBIT 18
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 220 of 263




      From Itamar Herzberg (917) 494 - 3402 texted to
             Edward Kountze (202) 677 - 2271

 From Itamar Herzberg (917) 494 - 3402 to Edward Kountze (202)
 677 - 2271
 02/04/2017 at 5:46pm
 Hi Ed - This is itamar from 640 Octavia si apt #4.1 got this phone # from the FedEx package you sent me
 last weekend. 1 left you a phone message and this text to confirm that 1 left the rent under your mat (could
 not get under the door). 1 left it on Tue morning but see you haven’t picked it up so hope it is ok. Also,
 given your are the new landlord, I’d like to know who to contact re: my broken healer (confirmed by pge)
 and other future matters. Thank you in advance for your prompt response.

 Itamar



 From Edward Kountze (202) 677 - 2271 to Itamar Herzberg (917)
 494 - 3402
 02/05/2017 at 10:01pm
 Hello itamar, and thanks for the rent payment - yesterday I arranged for an a.s.se.ssment for your heater
 replacement per your text and pge exam of the same, I anticipate them contacting me early Monday, and
 until noticed otherwise contact me for any issues regarding your apt. Thanks, Ed Kountze.



 From Itamar Herzberg (917) 494 - 3402 to Edward Kountze (202)
 677 - 2271
 02/08/2017 at 6pm
 Thanks Ed. Did you get any update re: the heater by chance? Also, I was wondering if you were
 forwarded anything form the previous owners’ agent whom I was corresponding with?




                                                                                                   ■ Bolden000223
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 221 of 263




 From Itamar Herzberg (917) 494 - 3402 to Edward Kountze (202)
 677 - 2271
 02/10/2017 at 9:35am
•Hi Ed - thank you for the update. Do let me know what the plan/timing is once you get the contractor’s
estimate... Allison had mentioned she let the new buyer know that I had received a buyout offer from the
 previous owner.




 From Edward Kountze (202) 677 - 2271 to Itamar Herzberg (917)
 494 - 3402
 02/13/2017 at 6:27pm
 Itamar, good to finally meet you. 1 am just getting back to the apt, have spoken to the heater contractor
 today, and contacted pge regarding shutting off gas while heater is replaced or fixed. The flu or cold that
 was coming on is full blown today so it might be best to do this by text. I also contacted my lawyer
 regarding the payout, as I have several partners in the ownership of 640 Octavia. I have to run this by
 them. I will text you when I’m back at the apt. My goal is to get the heater problem-free asap. Yours, Ed
 Kountze



 From Itamar Herzberg (917) 494 - 3402 to Edward Kountze (202)
 677 - 2271
02/13/2017 at 6:28pm
 Hey Ed. Great catching up yesterday, hope you had a great evening. Did wanted to talk again tonight? If
 so, what time would work?



From Edward Kountze (202) 677 - 2271 to Itamar Herzberg (917)
494-3402
02/13/2017 at 7:12pm
Thank you Itamar, I appreciate it. Ed Kountze.




                                                                                                    Bolden000224
                                                                                       .1
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 222 of 263




 From Edward Kountze (202) 677 - 2271 to Itamar Herzberg (917)
 494 - 3402
 02/17/2017
 Hi Itamar -1 emailed the other partners and asked what they want to do, haven’t heard back. Told
 contactor to get ready to fix the heater as the replacement ordered is a month out, he wanted to know if
 you had any papers from pge regarding shutting off heater. I’m still sick but will be calling pge in the
 morning, can’t think of any6thing needing at this time. Yours, Ed Kountze



 From Itamar Herzberg (917>494 - 3402 to Edward Kountze (202)
 677 - 2271
 02/17/2017 at 12; 11am
Hi Ed - just checking in. Hope you are feeling better. Do you need anything from my end?



From Edward Kountze (202) 677 - 2271 to Itamar Herzberg (917)
494 - 3402
 02/21/2017 at 8:55pm
This is a 48 hour notice given before entering 640 Octavia, no. 4, to repair and replace heating unit. Ed
Kountze



From Itamar Herzberg (917) 494 - 3402 to Edward Kountze (202)
677 - 2271
02/21/2017 at 9:09pm
 Acknowledged - thanks for the chat. I’m going to get some rest from the long trip. Good night




                                                          —X


                                                                                                   Boiden000225

                                                                      I .
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 223 of 263




 From Edward Kountze (202) 677 - 2271 to Itamar Herzberg (917)
 494-3402
 02/25/2017 at 5:28am
Just got back to the apartment, but may be going out in a bit. Would really love to talk asap. Hope the
session went well with pge, though my heater isn’t working so it couldn’t have gone too well.



 From Itamar Herzberg (917) 494 - 3402 to Edward Kountze (202)
 677 - 2271
 02/23/2017 at 4:39pm
Hi Ed. Following up on our conversation. 1) did the heating contractor come by yesterday or today. As of
last night, my heating unit did not appear untouched. 2) have you aligned with your partners? I’m happy
to work through you, but with the documents I received (w/ your signature), I need to be able to resolve in
a timely manner. Thanks, Itamar.




                                                                                                   Bolden000226
                               ... 1                                               '   1   •,
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 224 of 263




                                   EXHIBIT 19
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 225 of 263
     EDWARD KOUNTZE VOLUME I                                      June 10, 2018
     640 OCTAVIA LLC vs KARL HEINZ PIEPER                                     1

·1· · · · · · · · ·UNITED STATES DISTRICT COURT
·2· · · · · · · · NORTHERN DISTRICT OF CALIFORNIA
·3
·4· ·640 OCTAVIA LLC,
·5· · · · · · ·Plaintiff,
·6· · · · vs.· · · · · · · · · · · · · · No. C-18-01047
·7· ·KARL HEINZ PIEPER, et al.;
·8· · · · · · ·Defendants.
·9· ·~~~~~~~~~~~~~~~~~~~~~~~~~~~
10
11
12· · · · · · · · · · · · DEPOSITION OF
13· · · · · · · · · · · · EDWARD KOUNTZE
14· · · · · · · · · · · · · ·VOLUME I
15
16· · · · · · · · · · · · ·June 10, 2018
17· · · · · · · · · · · · · 11:24 a.m.
18
19
20· · · · · · · · · · · ·22 Battery Street
21· · · · · · · · · ·San Francisco, California
22
23· · · · · · · ·THERESA A. NARDELLO, CSR NO. 9966
24
25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 226 of 263
     EDWARD KOUNTZE VOLUME I                                      June 10, 2018
     640 OCTAVIA LLC vs KARL HEINZ PIEPER                                     2

·1
·2
·3
·4
·5
·6
·7· · · · · · ·Deposition of EDWARD KOUNTZE, VOLUME I,
·8· ·taken at 22 Battery Street, Suite 200 San Francisco,
·9· ·California, beginning at 11:24 a.m. and ending at
10· ·8:32 p.m. on Sunday, June 10, 2018, before THERESA A.
11· ·NARDELLO, Certified Shorthand Reporter No. 9966.
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 227 of 263
      EDWARD KOUNTZE VOLUME I                                        June 10, 2018
      640 OCTAVIA LLC vs KARL HEINZ PIEPER                                       3

·1· · · · · · · · · · APPEARANCES OF COUNSEL

·2· ·For Plaintiff:

·3·   ·    ·   ·   THE WALSTON LAW GROUP
· ·   ·    ·   ·   BY:· ·GREGORY S. WALSTON, ESQ.
·4·   ·    ·   ·   4 Charlton Court
· ·   ·    ·   ·   San Francisco, California· 94123
·5·   ·    ·   ·   415.956.9200· Fax 415.956.9205
· ·   ·    ·   ·   Email:· gwalston@walstonlaw.com
·6

·7· ·For Defendant:

·8·   ·    ·   ·   PERETZ & ASSOCIATES
· ·   ·    ·   ·   BY:· ·DANIEL CRAVENS, ESQ.
·9·   ·    ·   ·   22 Battery Street, Suite 200
· ·   ·    ·   ·   San Francisco, California· 94111
10·   ·    ·   ·   415.732.3777· Fax 415.732.3791
· ·   ·    ·   ·   Email:· yperetz@peretzlaw.com
11

12· ·Also Present:· Karl Heinz Pieper

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                              800.211.DEPO (3376)
                                                              EsquireSolutions.com
        Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 228 of 263
      EDWARD KOUNTZE VOLUME I                                      June 10, 2018
      640 OCTAVIA LLC vs KARL HEINZ PIEPER                                     4

·1· · · · · · · · · · ·INDEX OF EXAMINATION

·2· ·WITNESS:· EDWARD KOUNTZE, VOLUME I

·3

·4· ·EXAMINATION· · · · · · · · · · · · · · · · · · · · · PAGE

·5· · · · BY MR. CRAVENS· · · · · · · · · · · · · · · · · · ·6

·6

·7

·8· · · · · · · · · · · · · ·---oOo---

·9

10· · · · · · · · · · · ·INDEX TO EXHIBITS

11· · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE

12· ·Exhibit 1· · · Deposition Notice of Edward Kountze· · · 6

13·   ·Exhibit 2· · · Deposition Notice of PMQ regarding· · · 37
· ·   · · · · · · · · Plaintiff's claims
14
· ·   ·Exhibit 3· · · Karl Heinz Pieper's 9/9/93 Lease· · · ·106
15·   · · · · · · · · Agreement with Bob Dare, 2 pages

16·   ·Exhibit 4· · · January 25 - October 26 Text· · · · · ·107
· ·   · · · · · · · · messages, 9 pages
17
· ·   ·Exhibit 5· · · Declaration of Sam Brown· · · · · · · ·120
18
· ·   ·Exhibit 6·   ·   ·   650 Octavia Trespassing Individuals· · 155
19·   · · · · · ·   ·   ·   to Apartment 3, each occurrence
· ·   · · · · · ·   ·   ·   separate John Does
20·   · · · · · ·   ·   ·   March 14 - May 21, 2017

21·   ·Exhibit 7· · · 3/28/17 SFPD Incident Report· · · · · ·183
· ·   · · · · · · · · 3 pages
22
· ·   ·Exhibit 8· · · 2/11/18 SFPD Incident Report· · · · · ·223
23
· ·   ·Exhibit 9· · · 8/21/17 SFPD Incident Report· · · · · ·225
24
· ·   ·Exhibit 10· · ·2/10/18 SFPD Incident Report· · · · · ·226
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
        Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 229 of 263
      EDWARD KOUNTZE VOLUME I                                      June 10, 2018
      640 OCTAVIA LLC vs KARL HEINZ PIEPER                                     5

·1· · · · · · · · ·INDEX TO EXHIBITS (continued)

·2· · · · · · · · · · · · · · · · · · · · · · · · · · · · PAGE

·3· ·Exhibit 11· · ·April 25-26, 2018 Email chain· · · · · 233
· · · · · · · · · · Subject:· KALLE PIEPER STOVE
·4· · · · · · · · · REPAIR

·5·   ·Exhibit 12· · ·April 23-24, 2018 Email chain· · · · · 233
· ·   · · · · · · · · Subject:· Reply to "Mr Kountze
·6·   · · · · · · · · to Mr. Pieper regarding stove
· ·   · · · · · · · · - April 23 2018"
·7
· ·   ·Exhibit 13· · ·April 25-26, 2018 Email chain· · · · · 234
·8·   · · · · · · · · Subject:· KALLE PIEPER STOVE
· ·   · · · · · · · · REPAIR
·9
· ·   ·Exhibit 14· · ·April 28-29, 2018 Email chain· · · · · 236
10·   · · · · · · · · Subject:· PGE visit to 640
· ·   · · · · · · · · Octavia #3, 4-28-2018 6:49 PM
11
· ·   ·Exhibit 15· · ·Text messages between Kalle and· · · · 237
12·   · · · · · · · · Ed regarding stove

13·   ·Exhibit 16· · ·8/26/17 Fax from Ed Kountze to· · · · ·238
· ·   · · · · · · · · Kalle Pieper, 2 pages
14
· ·   ·Exhibit 17· · ·11/14/17 Letter from The Walston· · · ·241
15·   · · · · · · · · Law Group to Karl Heinz Pieper

16·   ·Exhibit 18· · ·11/29/17 Email from Kalle Pieper· · · ·246
· ·   · · · · · · · · to Jean Boldan, Subject:· Ed's
17·   · · · · · · · · letter regarding the incident on
· ·   · · · · · · · · Aug 21st 2017, 2 pages
18
· ·   ·Exhibit 19· · ·Ten-Day Notice to Cure of Quit· · · · ·250
19·   · · · · · · · · dated 12/1/17

20·   ·Exhibit 20· · ·12/6/17 Letter from Ashley Klein· · · ·250
· ·   · · · · · · · · to Greg Walston, 2 pages
21
· ·   ·Exhibit 21· · ·12/15/17 Three-Day Notice to Quit· · · 251
22·   · · · · · · · · or Cure

23· ·Exhibit 22· · ·12/19/17 Letter from Ashley Klein· · · 251
· · · · · · · · · · to Greg Walston, 2 pages
24
· · ·Exhibit 23· · ·Declaration of Edward Kountze· · · · · 251
25


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com   YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 230 of 263
   EDWARD KOUNTZE VOLUME I                                      June 10, 2018
   640 OCTAVIA LLC vs KARL HEINZ PIEPER                                     6

·1· · · · · · · · · San Francisco, California;
·2· · · · · · · Sunday, June 10, 2018; 11:24 a.m.
·3· · · · · · · · (Deposition Exhibit 1 marked.)
·4· · · · · · · · · · · · EDWARD KOUNTZE,
·5· ·having been first duly sworn, testified as follows:
·6· · · · · · · · · · · · · EXAMINATION
·7· ·BY MR. CRAVENS:
·8· · · · Q· ·Good morning, Mr. Kountze.
·9· · · · A· ·Good morning.
10· · · · Q· ·Thank you for coming in on a Sunday.· My name's
11· ·Daniel Cravens.· I am the attorney who is representing
12· ·Mr. Pieper in this matter.· Have you ever had your
13· ·deposition taken before?
14· · · · A· ·Yes.
15· · · · Q· ·All right.· On how many occasions have you had
16· ·your deposition taken?
17· · · · A· ·I don't remember exactly.
18· · · · Q· ·All right.· Well, I'm entitled to your best
19· ·recollection, the fullest extent of your memory and
20· ·sometimes if you can't remember exactly, that's an
21· ·estimate.· You know, two to three times, 10 to 15 times,
22· ·I mean, sometimes for experts it's literally 200 to 300
23· ·times, but the fullest extent of your memory, whatever
24· ·that is, I'm entitled to.· So what is your best estimate
25· ·as to the number of times you've been deposed?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com   YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 231 of 263
   EDWARD KOUNTZE VOLUME I                                      June 10, 2018
   640 OCTAVIA LLC vs KARL HEINZ PIEPER                                    18

·1· · · · Q· ·All right.· Is that action resolved now?
·2· · · · A· ·Yes.
·3· · · · Q· ·Now, have you -- do you recall any other
·4· ·depositions that you have given?
·5· · · · A· ·I don't remember.
·6· · · · Q· ·Okay.· Have you ever brought a lawsuit for
·7· ·unlawful detainer besides this one?
·8· · · · A· ·I don't remember.
·9· · · · Q· ·Have you ever been involved in a lawsuit besides
10· ·the -- the incident action here and the two actions that
11· ·you've already mentioned?
12· · · · A· ·No, I don't believe so.
13· · · · Q· ·Okay.· Have you ever owned real property?
14· · · · A· ·Yes.
15· · · · Q· ·At present, what real property do you own?
16· · · · A· ·I own property in Florida; I own property in
17· ·California.· At present, those are the only two that I
18· ·can think of.
19· · · · Q· ·Okay.· Let's start with California.· What
20· ·property do you own in California?
21· · · · A· ·I'm the main partner on a LLC out of Wyoming
22· ·that owns 640 Octavia.
23· · · · Q· ·Who are the other partners?
24· · · · A· ·There are none.
25· · · · Q· ·Well, when you say you're the main partner, that


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 232 of 263
   EDWARD KOUNTZE VOLUME I                                      June 10, 2018
   640 OCTAVIA LLC vs KARL HEINZ PIEPER                                    19

·1· ·sounds --
·2· · · · A· ·I meant that I am the sole partner.
·3· · · · Q· ·All right.
·4· · · · A· ·Could you ask the question again?
·5· · · · Q· ·I think I asked the question, and I think I have
·6· ·an answer.· Did you --
·7· · · · A· ·Could you ask the question again?
·8· · · · Q· ·No, I'm not going to ask the question again.· If
·9· ·you want to change your answer, you can change your
10· ·answer.· That's okay.
11· · · · A· ·I'm not asking you to change my answer.· I'm
12· ·asking you to be more specific on the questions.
13· · · · Q· ·Okay.· Do you own any other property besides 640
14· ·Octavia?
15· · · · A· · As I said before, I don't directly own 640
16· ·Octavia.· I'm the main partner of a Wyoming LLC that owns
17· ·640 Octavia in San Francisco.
18· · · · Q· ·You say you're the main partner, and I will
19· ·represent to you that the main partner makes it sounds
20· ·like there's an additional partner --
21· · · · A· ·There is not an additional partner.
22· · · · · · MR. WALSTON:· Wait for him to finish the
23· ·question.
24· · · · · · THE WITNESS:· All right.
25· ·BY MR. CRAVENS:


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 233 of 263
   EDWARD KOUNTZE VOLUME I                                      June 10, 2018
   640 OCTAVIA LLC vs KARL HEINZ PIEPER                                    20

·1· · · · Q· ·I just want to be clear that at some point if we
·2· ·discover there is another partner, and if you refer back
·3· ·to this and you say, Well, look, I said I was the main
·4· ·partner, I'll then say, Look, I made it very clear, and
·5· ·you made it very clear that you were the sole partner.
·6· · · · A· ·That's why I asked you to ask the question with
·7· ·more specificity.
·8· · · · Q· ·Now, were there ever any other partners at 640
·9· ·Octavia from the time that it was formed until the
10· ·present?
11· · · · A· ·No.
12· · · · Q· ·So from the time that 640 Octavia LLC was formed
13· ·to the present, you were the sole partner; is that
14· ·correct?
15· · · · A· ·Correct, the sole partner, hundred percent
16· ·partner.
17· · · · Q· ·All right.· And sometimes an LLC is referred to
18· ·as having members.
19· · · · A· ·Correct.
20· · · · Q· ·It would also be true that you were the sole
21· ·member, correct?
22· · · · A· ·Correct.
23· · · · Q· ·Okay.· All right.· Now, other than 640 Octavia,
24· ·did you have -- do you have, at present, an ownership
25· ·interest in any other property in California?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 234 of 263
   EDWARD KOUNTZE VOLUME I                                      June 10, 2018
   640 OCTAVIA LLC vs KARL HEINZ PIEPER                                    21

·1· · · · A· ·No.
·2· · · · Q· ·Okay.· Are you a member or owner of any
·3· ·organization that owns property in California?
·4· · · · A· ·Repeat the question.
·5· · · · Q· ·Sure.· Are you a member or owner of any
·6· ·organization, a corporation or LLC, partnership or
·7· ·otherwise, that owns property in California besides 640
·8· ·Octavia, LLC?
·9· · · · A· ·I think I answered that.· I am not -- I do not
10· ·have -- I have no interest in any other LLC that owns any
11· ·property in California.
12· · · · Q· ·And you limited it to LLC, which I appreciate,
13· ·but it requires me now to ask a follow-up question.· Are
14· ·you -- let me ask it this way:· Do you have an interest
15· ·in any organization besides 640 Octavia, LLC that has an
16· ·ownership interest in any property in California?
17· · · · A· ·No.
18· · · · Q· ·Now, did you own -- since 2016, did you have an
19· ·ownership interest in any property in California other
20· ·than 640 Octavia Street?
21· · · · A· ·Could you repeat the question?
22· · · · Q· ·Sure.· Since 2016, did you have an ownership
23· ·interest in any other property besides 640 Octavia?
24· · · · · · MR. WALSTON:· Anywhere?
25· · · · · · MR. CRAVENS:· In California.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 235 of 263
   EDWARD KOUNTZE VOLUME I                                      June 10, 2018
   640 OCTAVIA LLC vs KARL HEINZ PIEPER                                   255

·1· · · · A· ·No.
·2· · · · Q· ·Okay.· Now, in Exhibit 23 when you wrote that
·3· ·you're part owner of 640 Octavia, was that just a
·4· ·mistake?
·5· · · · A· ·Can you point out where it is?
·6· · · · Q· ·No. 1, it says, "I am part owner of 640 Octavia,
·7· ·LLC."· Was that a mistake or was that an accurate
·8· ·statement?
·9· · · · A· ·That was a mistake.
10· · · · Q· ·All right.· Did you review your declaration
11· ·before you signed it?
12· · · · A· ·Yes, but I believe this might have been a
13· ·mistake that I inadvertently -- I was -- on March 28th, I
14· ·believe I was -- might have been in Wyoming that day or
15· ·Colorado.· I don't know.· I travel a lot.
16· · · · Q· ·All right.· In Paragraph 3 where you wrote that
17· ·some of the people that you observed looked disheveled
18· ·and menacing.· What did you mean by menacing?
19· · · · · · MR. WALSTON:· I'm sorry.· You said Paragraph 3?
20· ·BY MR. CRAVENS:
21· · · · Q· ·Paragraph 3.
22· · · · A· ·All right.· Paragraph three on Page 1.
23· · · · Q· ·On Page 2 at Line 1?
24· · · · A· ·Page 2.· Let's see.· Page 2, line 1.· Repeat the
25· ·question, please.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 236 of 263




                                   EXHIBIT 20
  Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 237 of 263


                                            Pages 1 - 176

                    UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Alsup, Judge

640 Octavia, LLC,              )
                               )
             Plaintiff,        )      No.   CV 18-1047 WHA
                               )
vs.                            )      (Pages 15-56 placed under
                               )       seal by Order of the Court)
Karl Heinz-Pieper,             )
                               )
             Defendant.        )
________________________________

                              San Francisco, California
                              Monday, July 16, 2018

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:            THE WALSTON LAW GROUP
                          Four Charlton Court
                          San Francisco, CA    94123
                    BY:   GREGORY WALSTON, ESQ.
                          CLARA PORTER, ESQ.


For Defendant:            PERETZ & ASSOCIATES
                          22 Battery Street, Suite 200
                          San Francisco, CA    94111
                    BY:   YOSEF PERETZ, ESQ.
                          DAVID GARIBALDI, ESQ.

                          CRAVENS & ASSOCIATES
                          516 West Shaw Avenue, Suite 200
                          Fresno, CA    93704
                    BY:   DANIEL J. CRAVENS, ESQ.



Reported By:           Vicki Eastvold, RMR, CRR
                       Official Reporter
  Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 238 of 263


                              I N D E X

Monday, July 16, 2018 - Volume 1


PLAINTIFF'S WITNESS

MONTOYA, JOSE
     Under Seal by Court Order
     (Pages 15-56)


DEFENDANT'S WITNESSES                                       PAGE   VOL.

BROWN, SAMUEL
(SWORN)                                                       57       1
Direct Examination by Mr. Cravens                             58       1
Cross-Examination by Mr. Walston                              69       1
Redirect Examination by Mr. Cravens                           73       1

KOUNTZE, EDWARD
(SWORN)                                                       75       1
Direct Examination by Mr. Peretz                              75       1
Cross-Examination by Mr. Walston                              94       1
Redirect Examination by Mr. Peretz                           114       1

PIEPER, KARL
(SWORN)                                                      143       1
Direct Examination by Mr. Peretz                             144       1
Cross-Examination by Mr. Walston                             161       1
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 239 of 263   3
                                 PROCEEDINGS

1    Monday - July 16, 2018                                 7:57 a.m.

2                           P R O C E E D I N G S

3                                  ---000---

4             THE CLERK:    Calling Civil Action 18-1047, 640 Octavia,

5    LLC, versus Heinz-Pieper.

6        Counsel, please approach the podium and state your

7    appearances for the record.

8             THE COURT:    Whoever that is back there can have a

9    seat.

10            MR. WALSTON:    Good morning, Your Honor.      Gregory

11   Walston for the plaintiff.

12            THE COURT:    Welcome.

13            MR. PERETZ:    Good morning, Your Honor.      Yosef Peretz,

14   Daniel Cravens, and David Garibaldi for the defendant.

15            THE COURT:    Welcome to you.    All right.    We're here

16   for an evidentiary hearing.     Anything -- let me hear from you

17   as to what witnesses we're going to hear from this morning.

18   Let's hear from the plaintiff first.

19            MR. WALSTON:    All right.    We will call all the

20   declarants that we offered for our motion for a preliminary

21   injunction.   That is, Kountze, Martinson, Brown.

22            THE COURT:    Why are you going to call them if I've

23   already seen their declarations?

24            MR. WALSTON:    If it's the Court's intention to limit

25   this proceeding only to what was unearthed during recent
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 240 of 263   75
                              KOUNTZE - DIRECT / PERETZ

1                THE COURT:    All right.    Back to work.    Please be

2    seated.     Thank you.

3           Mr. Peretz, you can call your next witness.

4                MR. PERETZ:    Thank you, Your Honor.      The defendant

5    will call Edward Kountze to testify on cross.

6                THE COURT:    Okay.   Mr. Kountze.    Please come forward.

7                                 EDWARD KOUNTZE,

8    called as a witness for the Defendant, having been duly sworn,

9    testified as follows:

10               THE CLERK:    Please be seated.     Please state your full

11   name and spell your last name for the record.

12               THE WITNESS:    Edward Harris Kountze.      Spelled

13   K-O-U-N-T-Z-E.

14               THE COURT:    Welcome again.

15          Please go ahead, counsel.

16               MR. PERETZ:    Thank you, Your Honor.

17                               DIRECT EXAMINATION

18   BY MR. PERETZ:

19   Q.     Good morning Mr. Kountze.       There is an binder, a black

20   binder there.      I'm going to make reference to it.

21   A.     Yes.

22   Q.     Okay.    Good.   So Mr. Kountze, at the first declaration you

23   submitted in this matter you stated that you are part owner of

24   640 Octavia, LLC, correct?

25   A.     I am the full owner of 640 Octavia, LLC.         Not part owner.
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 241 of 263    82
                              KOUNTZE - DIRECT / PERETZ

1    Q.     Who else owns Odlaw, Inc.?

2    A.     I own it completely.

3    Q.     Why did you state in your testimony that Odlaw, Inc., owns

4    640 Octavia, LLC, rather than yourself personally?

5    A.     I own the corporation that owns 640 Octavia, LLC, and I'm

6    the sole owner of 640 Octavia, LLC.

7    Q.     Earlier in your testimony you said that you're the owner

8    of 640 Octavia, LLC.       Correct?

9    A.     I am the sole partner and the sole owner.

10   Q.     Okay.    Now --

11               THE COURT:    Has there ever been at any time in the

12   past someone as a partner in -- or owner -- of Odlaw, Inc., or

13   640 Octavia other than yourself?

14               THE WITNESS:    No, sir.

15               THE COURT:    All right.

16   BY MR. PERETZ:

17   Q.     Now, you also stated that you're the owner of your house

18   -- of the house in Florida, correct?

19   A.     Yes, I am.

20   Q.     But the actual legal owner is a trust that your father

21   established.      Not yourself.    Correct?

22   A.     My father and I both established the trust, yes.

23   Q.     The name of this trust is Denman Kountze Trust.          Correct?

24   A.     Yes.

25   Q.     And who's Denman Kountze?
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 242 of 263   83
                              KOUNTZE - DIRECT / PERETZ

1    A.     He's my father.

2    Q.     And he established the trust, correct?

3    A.     He established the trust, yes.

4    Q.     And the trust owns the property in Florida, not yourself,

5    correct?

6    A.     Well, under advice of counsel, under Florida law it vests

7    to the beneficiary on date of death.

8                THE COURT:    Whose death?

9                THE WITNESS:    On my father's death.

10               THE COURT:    And has he passed away?

11               THE WITNESS:    He passed away on August 25, 2005.

12               THE COURT:    All right.

13   BY MR. PERETZ:

14   Q.     And you don't remember Mr. Pieper ever having a roommate

15   at his unit, correct?

16   A.     I never was appraised of any legal roommate that he had,

17   no.

18               MR. PERETZ:    Your Honor, I'd like to read his

19   testimony.

20               THE COURT:    Read it exact.    You have to read the

21   question -- say "Question," read it exact, say "Answer," read

22   it exact.     No fixing it up.

23               MR. PERETZ:    That's not my practice, Your Honor.

24   BY MR. PERETZ:

25   Q.     At page 48, lines 23, to page -- sorry -- page 47, line
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 243 of 263    115
                             KOUNTZE - REDIRECT / PERETZ

1    That operating agreement names you as a member of the LLC,

2    correct?

3    A.     Do you want me to get this notebook back out?          The big --

4    Q.     Yes.    No. 4.

5    A.     No. 4?

6    Q.     Yes.    In the plaintiff's binder.

7    A.     All right.    Oh.   In the plaintiff binder.

8    Q.     Yes.

9                THE COURT:     Go help him, please.

10               THE WITNESS:    I have it right in front of me.       Yes.

11   BY MR. PERETZ:

12   Q.     That's the operating agreement.       It names you as the

13   member, correct?

14   A.     Correct.

15   Q.     And then --

16               MR. PERETZ:    May I approach, Your Honor?

17               THE WITNESS:    Could I go over this real quick?

18          Yes.

19   BY MR. PERETZ:

20   Q.     And then you gave a second declaration before this Court

21   that was filed on April 26, 2018.         And you have it before you

22   now, sir?

23   A.     Yes.    Let me move this notebook over.

24   Q.     That's the one --

25   A.     Yeah.    You just put this in front of me.
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 244 of 263   116
                             KOUNTZE - REDIRECT / PERETZ

1    Q.     And in paragraph 1 you say:       I have an ownership interest

2    in 640 Octavia, LLC.       Correct?

3    A.     Yes.

4    Q.     Then at the end of that paragraph you say:         No other

5    people have an ownership interest.         Correct?

6    A.     Correct.

7    Q.     Now, you earlier testified that the ownership of 640

8    Octavia, LLC, is through Odlaw, Inc., a company that you own?

9    A.     Yes.

10   Q.     So why is the operating agreement naming you as the member

11   and not Odlaw, Inc.?

12   A.     I don't believe we've activated the -- you'd have to ask

13   Ms. Hemingway.      She is the attorney, the California attorney,

14   that set all of this up.        She's spoken to Mr. Walston about

15   this.

16   Q.     And you testified that the operating agreement, Exhibit 4,

17   is the current operating agreement of the company, correct?

18   A.     Yes.

19   Q.     And in your declaration you say:        I have an ownership

20   interest in 640 Octavia, LLC.

21          And that's filed in April 26, 2018.        Why didn't you state

22   that you own 640 Octavia, LLC, through Odlaw?

23   A.     I'd have to refer to my attorney.        He talked to

24   Ms. Hemingway.      I allow attorneys to handle this.       I set up a

25   Delaware corporation, I set up a Wyoming LLC to have the
          Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 245 of 263   117
                             KOUNTZE - REDIRECT / PERETZ

1    ownership of the building.        There's no other owners.      I'm the

2    sole partner, or sole owner, of 640, LLC.          I'm not certain if

3    she's activated that corporation.         She spoke to my attorney

4    about that.      All right?

5    Q.     Now, you served two three-day notices on my client about

6    the alleged illegal or nuisance activity at the building.

7    Correct?

8    A.     Through my attorney.      I did not serve them.     No, I did

9    not.

10   Q.     You caused them to be served on my client, correct?

11   A.     Yes.

12   Q.     Okay.    And one of them is Exhibit 19, correct?

13   A.     All right.

14   Q.     In the defense binder.      The last binder.     Not that one.

15               MR. PERETZ:    May I approach, Your Honor?

16               THE COURT:    Go ahead.

17               THE WITNESS:    Oh, there.    Okay.   I've got a lot of

18   stuff here.

19   BY MR. PERETZ:

20   Q.     I understand.     Let me help you find 19.

21   A.     I've got 19 here.

22   Q.     Perfect.    So that's one of the notices, correct?

23   A.     Give me some time to read this.

24   Q.     Please.    Take your time.

25          (Pause.)
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 246 of 263   177
                                 PROCEEDINGS

1                                  ---oOo---

2

3

4                          CERTIFICATE OF REPORTER

5             I certify that the foregoing is a correct transcript

6    from the record of proceedings in the above-entitled matter.

7

8    DATE:   Wednesday, July 25, 2018

9

10

11

12       _________________/s/Vicki Eastvold___________________

13                        Vicki Eastvold, RMR, CRR
                             U.S. Court Reporter
14

15

16

17

18

19

20

21

22

23

24

25
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 247 of 263




                                   EXHIBIT 21
  Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 248 of 263


                                            Pages 1 - 176

                    UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Alsup, Judge

640 Octavia, LLC,              )
                               )
             Plaintiff,        )      No.   CV 18-1047 WHA
                               )
vs.                            )      (Pages 15-56 placed under
                               )       seal by Order of the Court)
Karl Heinz-Pieper,             )
                               )
             Defendant.        )
________________________________

                              San Francisco, California
                              Monday, July 16, 2018

                     TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:            THE WALSTON LAW GROUP
                          Four Charlton Court
                          San Francisco, CA    94123
                    BY:   GREGORY WALSTON, ESQ.
                          CLARA PORTER, ESQ.


For Defendant:            PERETZ & ASSOCIATES
                          22 Battery Street, Suite 200
                          San Francisco, CA    94111
                    BY:   YOSEF PERETZ, ESQ.
                          DAVID GARIBALDI, ESQ.

                          CRAVENS & ASSOCIATES
                          516 West Shaw Avenue, Suite 200
                          Fresno, CA    93704
                    BY:   DANIEL J. CRAVENS, ESQ.



Reported By:           Vicki Eastvold, RMR, CRR
                       Official Reporter
  Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 249 of 263


                              I N D E X

Monday, July 16, 2018 - Volume 1


PLAINTIFF'S WITNESS

MONTOYA, JOSE
     Under Seal by Court Order
     (Pages 15-56)


DEFENDANT'S WITNESSES                                       PAGE   VOL.

BROWN, SAMUEL
(SWORN)                                                       57       1
Direct Examination by Mr. Cravens                             58       1
Cross-Examination by Mr. Walston                              69       1
Redirect Examination by Mr. Cravens                           73       1

KOUNTZE, EDWARD
(SWORN)                                                       75       1
Direct Examination by Mr. Peretz                              75       1
Cross-Examination by Mr. Walston                              94       1
Redirect Examination by Mr. Peretz                           114       1

PIEPER, KARL
(SWORN)                                                      143       1
Direct Examination by Mr. Peretz                             144       1
Cross-Examination by Mr. Walston                             161       1
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 250 of 263   3
                                 PROCEEDINGS

1    Monday - July 16, 2018                                 7:57 a.m.

2                           P R O C E E D I N G S

3                                  ---000---

4             THE CLERK:    Calling Civil Action 18-1047, 640 Octavia,

5    LLC, versus Heinz-Pieper.

6        Counsel, please approach the podium and state your

7    appearances for the record.

8             THE COURT:    Whoever that is back there can have a

9    seat.

10            MR. WALSTON:    Good morning, Your Honor.      Gregory

11   Walston for the plaintiff.

12            THE COURT:    Welcome.

13            MR. PERETZ:    Good morning, Your Honor.      Yosef Peretz,

14   Daniel Cravens, and David Garibaldi for the defendant.

15            THE COURT:    Welcome to you.    All right.    We're here

16   for an evidentiary hearing.     Anything -- let me hear from you

17   as to what witnesses we're going to hear from this morning.

18   Let's hear from the plaintiff first.

19            MR. WALSTON:    All right.    We will call all the

20   declarants that we offered for our motion for a preliminary

21   injunction.   That is, Kountze, Martinson, Brown.

22            THE COURT:    Why are you going to call them if I've

23   already seen their declarations?

24            MR. WALSTON:    If it's the Court's intention to limit

25   this proceeding only to what was unearthed during recent
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 251 of 263   136
                                 PROCEEDINGS

1             MR. WALSTON:    Yes.

2             THE COURT:    So I want to see it.     Even if I have to

3    see it as a supplement, I want to see it before we -- I make

4    any final decisions.

5             MR. WALSTON:    All right.

6             THE COURT:    All right.    I'll see you in 45 minutes.

7             MR. PERETZ:    Thank you, Your Honor.

8                       (Recess taken at 11:22 a.m.)

9                   (Proceedings resumed at 11:57 a.m.)

10            THE COURT:    One of the issues on the diversity of

11   jurisdiction point is that if the LLC is owned by the

12   corporation, as stated in one of the emails, then we need to

13   get into where that principal place of business is and/or where

14   it's incorporated.    Does the record help me on this point?

15            MR. WALSTON:    No, it does not.     Because it's our

16   contention that the corporation does not own the LLC despite

17   what the emails say.

18            THE COURT:    But your own client has said otherwise.

19            MR. WALSTON:    My own client said -- has said otherwise

20   to various people.    I would --

21            THE COURT:    What am I supposed to believe?

22            MR. WALSTON:    You're supposed to believe the

23   documents.   I think that my client has made it clear that he --

24            THE COURT:    The document said that the corporation

25   owned it.
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 252 of 263    137
                                 PROCEEDINGS

1              MR. WALSTON:   No, they don't.     They say that

2    Mr. Kountze owns 640 Octavia, LLC.

3              THE COURT:    I'll find what I'm referring -- he sent an

4    email to somebody.     And am I supposed to just disregard that?

5              MR. WALSTON:   Well, I think that there's a reasonable

6    explanation for it.     Because my client has clearly said he

7    makes these statements for purposes of negotiating.         But he's

8    produced -- look, he's produced documents that say otherwise.

9    And I think with a reasonable explanation, the documents are to

10   be believed.   And the documents say on page 2 of the operating

11   agreement under the LLC that Mr. Kountze is 100 percent owner

12   of 640 Octavia, LLC.

13             MR. PERETZ:    Your Honor, that's a different email.

14   The email you're referencing is Exhibit 24.        It's not about

15   negotiating with any buyout.     It's to his dear friend,

16   Mr. Martinson.

17             THE COURT:    The one that I'm referring to is --

18       Can somebody go get my glasses?       I think I left them in

19   the --

20       What I'm referring to is a gmail to Mr. Essene that

21   begins:   This is from 640 Octavia and Odlaw, Inc., owners of

22   640, LLC, and owner of 640 Octavia building.

23       I don't see how that was negotiating anything.

24             MR. WALSTON:   It probably wasn't, and I don't know why

25   he did it.   But the fact is that he said it's not true.        And I
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 253 of 263   138
                                 PROCEEDINGS

1    think anybody who looks -- when you look at the documents, it's

2    clear that it's not true.     The documents unequivocally say --

3               THE COURT:   Show me that you're referring to that

4    operating agreement.      Where can I find the operating agreement

5    again?

6               MR. WALSTON:   The operating agreement is Exhibit 4

7    from our exhibits.

8               THE COURT:   All right.   So this is a -- this is not an

9    official document.      This is not something that's filed with the

10   -- that is certified by the Secretary of State.        This is just

11   some internal document that for all we know is a draft.

12              MR. WALSTON:   Well, that's true.    So -- the official

13   filed document is Exhibit 3.     That references 640 Octavia, LLC,

14   being a limited liability company on file with the state of

15   Wyoming.

16       There are, in turn, attached as Exhibit 4 and 5, the

17   articles of incorporation and operating agreement for 640

18   Octavia, LLC; and neither of which say anything about Odlaw.

19   It's clear from the operating agreement on page 2, initial

20   members, one member, Edward Kountze, with an ownership interest

21   listed at 100 percent.     And the testimony is clear that there

22   is no superseding or subsequent documents.

23       So I --

24              THE COURT:   Whose testimony?

25              MR. WALSTON:   My client, Mr. Kountze.
Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 254 of 263




                                   EXHIBIT 22
        Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 255 of 263
      NEIL B. MARTINSON Volume I                                   June 11, 2018
      640 OCTAVIA vs KARL-HEINZ PIEPER                                         1

·1· · · · · · · UNITED STATES DISTRICT COURT

·2· · · · · · · · · · · · ·FOR THE

·3· · · · · · ·NORTHERN DISTRICT OF CALIFORNIA

·4

·5·    640 OCTAVIA, LLC,· · · · · · ·)
· ·    · · · · · · · · · · · · · · · )
·6·    · · · · · · · ·Plaintiff,· · ·)
· ·    · · · · · · · · · · · · · · · )
·7·    vs.· · · · · · · · · · · · · ·)· No.
· ·    · · · · · · · · · · · · · · · )· 3:18-cv-01047-WHA
·8·    KARL-HEINZ PIEPER, et al.,· · )
· ·    · · · · · · · · · · · · · · · )
·9·    · · · · · · · ·Defendants.· · )
· ·    ______________________________)
10

11

12

13· · · · · · ·DEPOSITION OF NEIL B. MARTINSON

14· · · · · · · · · · · · ·Volume I

15· · · · · · · · San Francisco, California

16· · · · · · · · ·Monday, June 11th, 2018

17

18

19

20

21· ·REPORTED BY:
· · ·MONICA LEPE-GEORG
22· ·CSR No. 11976

23· ·Job No. J2381630

24

25· ·PAGES 1 - 93


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 256 of 263
     NEIL B. MARTINSON Volume I                                   June 11, 2018
     640 OCTAVIA vs KARL-HEINZ PIEPER                                         2

·1
·2
·3· · · · · · DEPOSITION OF NEIL B. MARTINSON, VOLUME
·4· ·NO. I, taken on behalf of DEFENDANTS, at 22 Battery
·5· ·Street, Second Floor, San Francisco, California,
·6· ·beginning at 3:08 p.m. and ending at 5:04 p.m., on
·7· ·Monday, June 11th, 2018, before Monica Lepe-Georg,
·8· ·Certified Shorthand Reporter No. 11976.
·9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 257 of 263
     NEIL B. MARTINSON Volume I                                   June 11, 2018
     640 OCTAVIA vs KARL-HEINZ PIEPER                                         3

·1· · · · · · · · · · · ·APPEARANCES
·2
·3· ·FOR PLAINTIFF:
·4· · · · ·THE WALSTON GROUP
·5· · · · ·BY:· GREGORY S. WALSTON, ESQ.
·6· · · · ·Four Charlton Court
·7· · · · ·San Francisco, California 94123
·8· · · · ·Telephone:· 415.956.9200
·9· · · · ·Fax:· 415.956.9205
10· · · · ·E-mail:· gwalston@walstonlaw.com
11
12· ·FOR DEFENDANTS:
13· · · · ·CRAVENS & ASSOCIATES
14· · · · ·BY:· DANIEL J. CRAVENS, ESQ.
15· · · · ·516 W. Shaw Avenue
16· · · · ·Suite 200
17· · · · ·Fresno, California 93704
18· · · · ·Telephone:· 559.421.9380
19· · · · ·Fax:· 855.273.3797
20· · · · ·E-mail:· dcravens@cravenassociates.com
21
22· ·Also Present:
23· · · · ·Karl-Heinz Pieper
24· · · · ·Edward Kountze
25· · · · ·Jose Montoya Garcia


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 258 of 263
     NEIL B. MARTINSON Volume I                                   June 11, 2018
     640 OCTAVIA vs KARL-HEINZ PIEPER                                         4

·1· · · · · · · · ·INDEX OF EXAMINATIONS
·2
·3· · · · · · · · · · · · · · · · · · · · · · · · · PAGE
·4· · EXAMINATION BY MR. CRAVENS· · · · · · · · · · · ·5
·5
·6
·7
·8· · · · · · · · · ·INDEX OF EXHIBITS
·9
10· ·EXHIBIT NO.· · · · · · DESCRIPTION· · · · · · ·PAGE
11· ·Exhibit 1· · ·Subpoena to Testify at a· · · · · · 5
12· · · · · · · · ·Deposition in· Civil Action
13· ·Exhibit 2· · ·Documents Bates-Nos.· · · · · · · ·10
14· · · · · · · · ·Martinson 000001 to
15· · · · · · · · ·Martinson 000045, e-mails and
16· · · · · · · · ·pictures
17· ·Exhibit 3· · ·Text messages attached and· · · · ·11
18· · · · · · · · ·replaced with new
19· · · · · · · · ·Bates-numbered Exhibit 3
20· ·Exhibit 3· · ·Text messages, Bates-Nos.· · · · · 22
21· · · · · · · · ·Martinson 000046 to
22· · · · · · · · ·Martinson 000064
23· ·Exhibit 4· · ·Declaration of Neil Martinson· · · 77
24
25


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com   YVer1f
       Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 259 of 263
     NEIL B. MARTINSON Volume I                                   June 11, 2018
     640 OCTAVIA vs KARL-HEINZ PIEPER                                         5

·1· · · · · · · · San Francisco, California
·2· · · · · · · · ·Monday, June 11th, 2018
·3· · · · · · · · ·3:08 p.m. - 5:04 p.m.
·4· · · · · · · · · · · · ---oOo---
·5· · · · · · (Exhibit 1 was marked for identification.)
·6
·7· · · · · · · · · · NEIL B. MARTINSON,
·8· ·having been administered an oath, was examined and
·9· ·testified as follows:
10· · · · · · · · · · · ·EXAMINATION
11· ·BY MR. CRAVENS:
12· · · ·Q.· ·Mr. Martinson, my name is Daniel Cravens,
13· ·and I'm representing Mr. Pieper in this litigation.
14· ·I appreciate you coming for your deposition today.
15· · · · · · Have you ever been deposed before?
16· · · ·A.· ·Yes.
17· · · ·Q.· ·All right.· On how many occasions have you
18· ·been deposed?
19· · · ·A.· ·Once.
20· · · ·Q.· ·One occasion, all right.· When was that?
21· · · ·A.· ·It was in 2014.
22· · · ·Q.· ·Okay.· Were you a party to that -- were you
23· ·a party to the litigation in which you were deposed?
24· · · ·A.· ·Yeah.
25· · · ·Q.· ·All right.· Were you suing someone or were


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com   YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 260 of 263
   NEIL B. MARTINSON Volume I                                   June 11, 2018
   640 OCTAVIA vs KARL-HEINZ PIEPER                                         6

·1· ·you being sued?
·2· · · ·A.· ·Being sued.
·3· · · ·Q.· ·Okay.· What was the case name for that?
·4· · · ·A.· ·Case name?
·5· · · ·Q.· ·Yeah.· What was the matter that you were
·6· ·being sued in?
·7· · · ·A.· ·It was an eviction case.
·8· · · ·Q.· ·An eviction case?
·9· · · ·A.· ·Yes.
10· · · ·Q.· ·You were being sued for eviction?
11· · · ·A.· ·Yes.
12· · · ·Q.· ·Where were you residing at the time?
13· · · ·A.· ·1082 Howard Street.
14· · · ·Q.· ·In what city?
15· · · ·A.· ·San Francisco.
16· · · ·Q.· ·Who was your landlord at 1082 Howard
17· ·Street?
18· · · ·A.· ·Pat.· I can't remember her last name.· Oh,
19· ·wait a minute.· Jurado.
20· · · · · · THE REPORTER:· Jurado?
21· · · · · · THE WITNESS:· J-u-r-a-d-o, Jurado --
22· ·Jurado.
23· ·BY MR. CRAVENS:
24· · · ·Q.· ·What was the resolution of the eviction in
25· ·2014?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com   YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 261 of 263
   NEIL B. MARTINSON Volume I                                   June 11, 2018
   640 OCTAVIA vs KARL-HEINZ PIEPER                                         7

·1· · · ·A.· ·We settled it with a buyout, but there were
·2· ·a few different cases.
·3· · · ·Q.· ·What do you mean by that?
·4· · · ·A.· ·My lawyer trounced her lawyer a couple
·5· ·times.
·6· · · ·Q.· ·You were -- there were multiple unlawful
·7· ·detainers filed against you?
·8· · · ·A.· ·I think so.· I'm not very good with legal
·9· ·terminology.· Sounds about right.
10· · · ·Q.· ·These were in San Francisco?
11· · · ·A.· ·Uh-hm.
12· · · ·Q.· ·"Yes"?
13· · · ·A.· ·Uh-hm.
14· · · ·Q.· ·All right.· So you may know this from your
15· ·deposition before, but in a deposition, the real
16· ·rule is you tell the truth, the whole truth and
17· ·nothing but the truth.· Do you understand?
18· · · ·A.· ·Yes.
19· · · ·Q.· ·This is the same oath you'd take in front
20· ·of a judge if you were to give testimony at trial in
21· ·this matter.· Do you understand?· "Yes"?
22· · · ·A.· ·Yes.
23· · · ·Q.· ·One of the things -- although this is a
24· ·relatively informal setting, there are some things
25· ·that we need to do differently than in a normal


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com   YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 262 of 263
   NEIL B. MARTINSON Volume I                                   June 11, 2018
   640 OCTAVIA vs KARL-HEINZ PIEPER                                         8

·1· ·conversation.· One of them is -- the court reporter
·2· ·here is --
·3· · · ·A.· ·I understand.
·4· · · ·Q.· ·-- writing everything that we say.
·5· · · ·A.· ·Uh-hm.
·6· · · ·Q.· ·So your natural tendency is to say "uh-hm"
·7· ·or "na-huh" --
·8· · · ·A.· ·"Yes," "no."
·9· · · ·Q.· ·-- or nod your head or shake your head.
10· ·Although I know what that means, in order for her to
11· ·have a nice clean record, it's important to use
12· ·words.
13· · · ·A.· ·I understand.
14· · · ·Q.· ·The other thing, it's perfectly natural to
15· ·interrupt each other in ordinary conversation, but,
16· ·again, it makes it difficult for the court reporter
17· ·to record that.· It's important that you wait until
18· ·I finish my question and I wait until you finish
19· ·your answer.· Do you understand?
20· · · ·A.· ·Yes.
21· · · ·Q.· ·All right.· Okay.· So where do you reside
22· ·at present?
23· · · ·A.· ·Los Angeles.
24· · · ·Q.· ·All right.· What's the address?
25· · · ·A.· ·3110 North Broadway, Los Angeles,


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com   YVer1f
     Case 3:18-cv-01047-WHA Document 124 Filed 03/13/19 Page 263 of 263
   NEIL B. MARTINSON Volume I                                   June 11, 2018
   640 OCTAVIA vs KARL-HEINZ PIEPER                                         9

·1· ·California 90031.
·2· · · ·Q.· ·Okay.· And how long have you resided at
·3· ·that address?
·4· · · ·A.· ·Year and a half.
·5· · · ·Q.· ·Okay.· And are you -- what's your
·6· ·occupation?
·7· · · ·A.· ·I'm a writer and an impresario.
·8· · · ·Q.· ·Okay.· Writer, I think I understand.· What
·9· ·is an impresario?
10· · · ·A.· ·I host and promote musical events.
11· · · ·Q.· ·All right.· Have you ever been convicted of
12· ·a felony?
13· · · ·A.· ·No.
14· · · ·Q.· ·How do you -- how long ago did you meet
15· ·Mr. Kountze?
16· · · ·A.· ·I think it was about 25 years ago.
17· ·Somewhere in --
18· · · ·Q.· ·How did you meet Mr. Kountze?
19· · · ·A.· ·Through a mutual friend.
20· · · ·Q.· ·How would you describe your relationship
21· ·with Mr. Kountze over the last 25 years?
22· · · ·A.· ·We've been acquainted all that time.· In
23· ·and out of touch.· Friendly.
24· · · ·Q.· ·Okay.
25· · · ·A.· ·Friendly acquaintances.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com   YVer1f
